 
exhibit 10.1
Securities Purchase Agreement
 
This Securities Purchase Agreement (this “Agreement”), dated as of October 15,
2018, is entered into by and between Growlife, Inc., a Delaware corporation
(“Company”), and Iliad Research and Trading, L.P., a Utah limited partnership,
its successors and/or assigns (“Investor”).
 
A.           Company and Investor are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by the
Securities Act of 1933, as amended (the “1933 Act”), and the rules and
regulations promulgated thereunder by the United States Securities and Exchange
Commission (the “SEC”).
 
B.           Investor desires to purchase and Company desires to issue and sell,
upon the terms and conditions set forth in this Agreement (i) a Secured
Convertible Promissory Note, in the form attached hereto as Exhibit A, in the
original principal amount of $775,000.00 (the “Note”), convertible into shares
of common stock, $0.0001 par value per share, of Company (the “Common Stock”),
upon the terms and subject to the limitations and conditions set forth in such
Note, and (ii) a Warrant to Purchase Shares of Common Stock, substantially in
the form attached hereto as Exhibit B (the “Warrant”).
 
C.           This Agreement, the Note, the Warrant, the Security Agreement (as
defined below), and all other certificates, documents, agreements, resolutions
and instruments delivered to any party under or in connection with this
Agreement, as the same may be amended from time to time, are collectively
referred to herein as the “Transaction Documents”.
 
D.           For purposes of this Agreement: “Conversion Shares” means all
shares of Common Stock issuable upon conversion of all or any portion of the
Note; “Warrant Shares” means all shares of Common Stock issuable upon the
exercise of or pursuant to the Warrant; and “Securities” means the Note, the
Conversion Shares, the Warrant and the Warrant Shares.
 
NOW, THEREFORE, in consideration of the above recitals and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Company and Investor hereby agree as follows:
 
1. Purchase and Sale of Securities.
 
1.1. Purchase of Securities. Company shall issue and sell to Investor and
Investor shall purchase from Company the Note and the Warrant. In consideration
thereof, Investor shall pay the Purchase Price (as defined below) to Company.
 
1.2. Form of Payment. On the Closing Date (as defined below), Investor shall pay
the Purchase Price to Company via wire transfer of immediately available funds
against delivery of the Note and the Warrant.
 
1.3. Closing Date. Subject to the satisfaction (or written waiver) of the
conditions set forth in Section 5 and Section 6 below, the date of the issuance
and sale of the Securities pursuant to this Agreement (the “Closing Date”) shall
be October 15, 2018, or such other mutually agreed upon date. The closing of the
transactions contemplated by this Agreement (the “Closing”) shall occur on the
Closing Date by means of the exchange by email of signed .pdf documents, but
shall be deemed for all purposes to have occurred at the offices of Hansen Black
Anderson Ashcraft PLLC in Lehi, Utah.
 
1.4. Collateral for the Note. The Note shall be secured by the collateral set
forth in that certain Security Agreement attached hereto as Exhibit D listing
all of Company’s assets as security for Company’s obligations under the
Transaction Documents (the “Security Agreement”).
 
 
1

 
 
1.5. Original Issue Discount; Transaction Expense Amount. The Note carries an
original issue discount of $70,000.00 (the “OID”). In addition, Company agrees
to pay $5,000.00 to Investor to cover Investor’s legal fees, accounting costs,
due diligence, monitoring and other transaction costs incurred in connection
with the purchase and sale of the Securities (the “Transaction Expense Amount”),
all of which amount is included in the initial principal balance of the Note.
The “Purchase Price”, therefore, shall be $700,000.00, computed as follows:
$775,000.00 initial principal balance, less the OID, less the Transaction
Expense Amount.
 
2. Investor’s Representations and Warranties. Investor represents and warrants
to Company that as of the Closing Date: (i) this Agreement has been duly and
validly authorized; (ii) this Agreement constitutes a valid and binding
agreement of Investor enforceable in accordance with its terms; and (iii)
Investor is an “accredited investor” as that term is defined in Rule 501(a) of
Regulation D of the 1933 Act.
 
3. Company’s Representations and Warranties. Company represents and warrants to
Investor that as of the Closing Date: Company is a corporation duly organized,
validly existing and in good standing under the laws of its state of
incorporation and has the requisite corporate power to own its properties and to
carry on its business as now being conducted; Company is duly qualified as a
foreign corporation to do business and is in good standing in each jurisdiction
where the nature of the business conducted or property owned by it makes such
qualification necessary; Company has registered its Common Stock under
Section 12(g) of the Securities Exchange Act of 1934, as amended (the “1934
Act”), and is obligated to file reports pursuant to Section 13 or Section 15(d)
of the 1934 Act; each of the Transaction Documents and the transactions
contemplated hereby and thereby, have been duly and validly authorized by
Company and all necessary actions have been taken; this Agreement, the Note, the
Security Agreement, the Warrant, and the other Transaction Documents have been
duly executed and delivered by Company and constitute the valid and binding
obligations of Company enforceable in accordance with their terms; the execution
and delivery of the Transaction Documents by Company, the issuance of Securities
in accordance with the terms hereof, and the consummation by Company of the
other transactions contemplated by the Transaction Documents do not and will not
conflict with or result in a breach by Company of any of the terms or provisions
of, or constitute a default under (a) Company’s formation documents or bylaws,
each as currently in effect, (b) any indenture, mortgage, deed of trust, or
other material agreement or instrument to which Company is a party or by which
it or any of its properties or assets are bound, including, without limitation,
any listing agreement for the Common Stock, or (c) any existing applicable law,
rule, or regulation or any applicable decree, judgment, or order of any court,
United States federal, state or foreign regulatory body, administrative agency,
or other governmental body having jurisdiction over Company or any of Company’s
properties or assets; no further authorization, approval or consent of any
court, governmental body, regulatory agency, self-regulatory organization, or
stock exchange or market or the stockholders or any lender of Company is
required to be obtained by Company for the issuance of the Securities to
Investor or the entering into of the Transaction Documents; none of Company’s
filings with the SEC contained, at the time they were filed, any untrue
statement of a material fact or omitted to state any material fact required to
be stated therein or necessary to make the statements made therein, in light of
the circumstances under which they were made, not misleading; Company has filed
all reports, schedules, forms, statements and other documents required to be
filed by Company with the SEC under the 1934 Act on a timely basis or has
received a valid extension of such time of filing and has filed any such report,
schedule, form, statement or other document prior to the expiration of any such
extension; there is no action, suit, proceeding, inquiry or investigation before
or by any court, public board or body pending or, to the knowledge of Company,
threatened against or affecting Company before or by any governmental authority
or non-governmental department, commission, board, bureau, agency or
instrumentality or any other person, wherein an unfavorable decision, ruling or
finding would have a material adverse effect on Company or which would adversely
affect the validity or enforceability of, or the authority or ability of Company
to perform its obligations under, any of the Transaction Documents; Company has
not consummated any financing transaction that has not been disclosed in a
periodic filing or current report with the SEC under the 1934 Act; Company is
not, nor has it been at any time in the previous twelve (12) months, a “Shell
Company,” as such type of “issuer” is described in Rule 144(i)(1) under the 1933
Act; with respect to any commissions, placement agent or finder’s fees or
similar payments that will or would become due and owing by Company to any
person or entity as a result of this Agreement or the transactions contemplated
hereby (“Broker Fees”), any such Broker Fees will be made in full compliance
with all applicable laws and regulations and only to a person or entity that is
a registered investment adviser or registered broker-dealer; Investor shall have
no obligation with respect to any Broker Fees or with respect to any claims made
by or on behalf of other persons for fees of a type contemplated in this
subsection that may be due in connection with the transactions contemplated
hereby and Company shall indemnify and hold harmless each of Investor,
Investor’s employees, officers, directors, stockholders, members, managers,
agents, and partners, and their respective affiliates, from and against all
claims, losses, damages, costs (including the costs of preparation and
attorneys’ fees) and expenses suffered in respect of any such claimed Broker
Fees; when issued, the Conversion Shares and the Warrant Shares will be duly
authorized, validly issued, fully paid for and non-assessable, free and clear of
all liens, claims, charges and encumbrances; neither Investor nor any of its
officers, directors, stockholders, members, managers, employees, agents or
representatives has made any representations or warranties to Company or any of
its officers, directors, employees, agents or representatives except as
expressly set forth in the Transaction Documents and, in making its decision to
enter into the transactions contemplated by the Transaction Documents, Company
is not relying on any representation, warranty, covenant or promise of Investor
or its officers, directors, members, managers, employees, agents or
representatives other than as set forth in the Transaction Documents; Company
acknowledges that the State of Utah has a reasonable relationship and sufficient
contacts to the transactions contemplated by the Transaction Documents and any
dispute that may arise related thereto such that the laws and venue of the State
of Utah, as set forth more specifically in Section 9.3 below, shall be
applicable to the Transaction Documents and the transactions contemplated
therein; and Company has performed due diligence and background research on
Investor and its affiliates including, without limitation, John M. Fife, and, to
its satisfaction, has made inquiries with respect to all matters Company may
consider relevant to the undertakings and relationships contemplated by the
Transaction Documents including, among other things, the following:
http://investing.businessweek.com/research/stocks/people/person.asp?personId=7505107&ticker=UAHC;
SEC Civil Case No. 07-C-0347 (N.D. Ill.); SEC Civil Action No. 07-CV-347 (N.D.
Ill.); and FINRA Case #2011029203701. Company, being aware of the matters
described in subsection (xviii) above, acknowledges and agrees that such
matters, or any similar matters, have no bearing on the transactions
contemplated by the Transaction Documents and covenants and agrees it will not
use any such information as a defense to performance of its obligations under
the Transaction Documents or in any attempt to avoid, modify or reduce such
obligations.
 
 
2

 
 
4. Company Covenants. Until all of Company’s obligations under all of the
Transaction Documents are paid and performed in full, or within the timeframes
otherwise specifically set forth below, Company will at all times comply with
the following covenants: so long as Investor beneficially owns any of the
Securities and for at least twenty (20) Trading Days (as defined in the Note)
thereafter, Company will timely file on the applicable deadline all reports
required to be filed with the SEC pursuant to Sections 13 or 15(d) of the 1934
Act, and will take all reasonable action under its control to ensure that
adequate current public information with respect to Company, as required in
accordance with Rule 144 of the 1933 Act, is publicly available, and will not
terminate its status as an issuer required to file reports under the 1934 Act
even if the 1934 Act or the rules and regulations thereunder would permit such
termination; the Common Stock shall be listed or quoted for trading on any of
(a) NYSE, (b) NASDAQ, (c) OTCQX, or (d) OTCQB; when issued, the Conversion
Shares and the Warrant Shares will be duly authorized, validly issued, fully
paid for and non-assessable, free and clear of all liens, claims, charges and
encumbrances; trading in Company’s Common Stock will not be suspended, halted,
chilled, frozen, reach zero bid or otherwise cease on Company’s principal
trading market; after the Closing Date, Company will not make any Variable
Security Issuances (as defined below) without Investor’s prior written consent,
which consent may be granted or withheld in Investor’s sole and absolute
discretion; at Closing and on the first day of each calendar quarter for so long
as the Note remains outstanding or on any other date during which the Note is
outstanding, as may be requested by Investor, Company shall cause its Chief
Executive Officer to provide to Investor a certificate in substantially the form
attached hereto as Exhibit C (the “Officer’s Certificate”) certifying in his
personal capacity and in his capacity as Chief Executive Officer of Company the
number of Variable Security Holders of Company as of the date the applicable
Officer’s Certificate is executed; and if at any time the Common Stock trades
below $0.0001, Company shall, as soon as practicable but in no event longer than
sixty (60) days thereafter, reduce the par value of its Common Stock to $0.00001
or below. For purposes hereof, the term “Variable Security Issuance” means any
issuance of any Company securities that (A) have or may have conversion rights
of any kind, contingent, conditional or otherwise, in which the number of shares
that may be issued pursuant to such conversion right varies with the market
price of the Common Stock, (B) are issued to any person or entity on the
Restricted Investor List (as defined below) regardless of the terms, conditions
or features of such securities, or (C) are or may become convertible into Common
Stock (including without limitation convertible debt, warrants or convertible
preferred stock), with a conversion price that varies with the market price of
the Common Stock, even if such security only becomes convertible following an
event of default, the passage of time, or another trigger event or condition.
For avoidance of doubt, the issuance of shares of Common Stock under, pursuant
to, in exchange for or in connection with any contract or instrument, whether
convertible or not, is deemed a Variable Security Issuance for purposes hereof
if the number of shares of Common Stock to be issued is based upon or related in
any way to the market price of the Common Stock, including, but not limited to,
Common Stock issued in connection with a Section 3(a)(9) exchange, a Section
3(a)(10) settlement, or any other similar settlement or exchange. For purposes
hereof, the term “Restricted Investor List” means any person or entity listed on
Exhibit I or any affiliate, owner, member or shareholder of any person or entity
listed on Exhibit I.
 
5. Conditions to Company’s Obligation to Sell. The obligation of Company
hereunder to issue and sell the Securities to Investor at the Closing is subject
to the satisfaction, on or before the Closing Date, of each of the following
conditions:
 
5.1. Investor shall have executed this Agreement and delivered the same to
Company.
 
5.2. Investor shall have delivered the Purchase Price to Company in accordance
with Section 1.2 above.
 
 
3

 
 
6. Conditions to Investor’s Obligation to Purchase. The obligation of Investor
hereunder to purchase the Securities at the Closing is subject to the
satisfaction, on or before the Closing Date, of each of the following
conditions, provided that these conditions are for Investor’s sole benefit and
may be waived by Investor at any time in its sole discretion:
 
6.1. Company shall have executed this Agreement, the Warrant, and the Note and
delivered the same to Investor.
 
6.2. Company’s Chief Executive Officer shall have executed the Officer’s
Certificate and delivered the same to Investor.
 
6.3. Company shall have delivered to Investor a fully executed Irrevocable
Letter of Instructions to Transfer Agent (the “TA Letter”) substantially in the
form attached hereto as Exhibit E acknowledged and agreed to in writing by
Company’s transfer agent (the “Transfer Agent”).
 
6.4. Company shall have delivered to Investor a fully executed Secretary’s
Certificate substantially in the form attached hereto as Exhibit F evidencing
Company’s approval of the Transaction Documents.
 
6.5. Company shall have delivered to Investor a fully executed Share Issuance
Resolution substantially in the form attached hereto as Exhibit G to be
delivered to the Transfer Agent.
 
6.6.  Company shall have delivered to Investor fully executed copies of the
Security Agreement and all other Transaction Documents required to be executed
by Company herein or therein.
 
7. Reservation of Shares. On the date hereof, Company will reserve 350,000,000
shares of Common Stock from its authorized and unissued Common Stock to provide
for all issuances of Common Stock under the Note and Warrant (the “Share
Reserve”). Company further agrees to add additional shares of Common Stock to
the Share Reserve in increments of 5,000,000 shares as and when requested by
Investor if as of the date of any such request the number of shares being held
in the Share Reserve is less than (i) three (3) times the number of shares of
Common Stock obtained by dividing the Outstanding Balance (as defined in the
Note) as of the date of the request by the Conversion Price (as defined in the
Note), plus (ii) three (3) times the number of Warrant Shares (as determined
pursuant to the Warrant) deliverable upon full exercise of the Warrant. Company
shall further require the Transfer Agent to hold the shares of Common Stock
reserved pursuant to the Share Reserve exclusively for the benefit of Investor
and to issue such shares to Investor promptly upon Investor’s delivery of a
conversion notice under the Note or a notice of exercise under the Warrant.
Finally, Company shall require the Transfer Agent to issue shares of Common
Stock pursuant to the Note and the Warrant to Investor out of its authorized and
unissued shares, and not the Share Reserve, to the extent shares of Common Stock
have been authorized, but not issued, and are not included in the Share Reserve.
The Transfer Agent shall only issue shares out of the Share Reserve to the
extent there are no other authorized shares available for issuance and then only
with Investor’s written consent.
 
8. Terms of Future Financings. So long as the Note is outstanding, upon any
issuance by Company of any security with any term or condition more favorable to
the holder of such security or with a term in favor of the holder of such
security that was not similarly provided to Investor in the Transaction
Documents, then Company shall notify Investor of such additional or more
favorable term and such term, at Investor’s option, shall become a part of the
Transaction Documents for the benefit of Investor. Additionally, if Company
fails to notify Investor of any such additional or more favorable term, but
Investor becomes aware that Company has granted such a term to any third party,
Investor may notify Company of such additional or more favorable term and such
term shall become a part of the Transaction Documents retroactive to the date on
which such term was granted to the applicable third party. The types of terms
contained in another security that may be more favorable to the holder of such
security include, but are not limited to, terms addressing conversion discounts,
conversion lookback periods, interest rates, original issue discounts, stock
sale price, conversion price per share, warrant coverage, warrant exercise
price, and anti-dilution/conversion and exercise price resets.
 
 
4

 
 
9. Miscellaneous. The provisions set forth in this Section 9 shall apply to this
Agreement, as well as all other Transaction Documents as if these terms were
fully set forth therein; provided, however, that in the event there is a
conflict between any provision set forth in this Section 9 and any provision in
any other Transaction Document, the provision in such other Transaction Document
shall govern.
 
9.1. Certain Capitalized Terms. To the extent any capitalized term used in any
Transaction Document is defined in any other Transaction Document (as noted
therein), such capitalized term shall remain applicable in the Transaction
Document in which it is so used even if the other Transaction Document (wherein
such term is defined) has been released, satisfied, or is otherwise cancelled or
terminated.
 
9.2. Arbitration of Claims. The parties shall submit all Claims (as defined in
Exhibit H) arising under this Agreement or any other Transaction Document or any
other agreement between the parties and their affiliates or any Claim relating
to the relationship of the parties to binding arbitration pursuant to the
arbitration provisions set forth in Exhibit H attached hereto (the “Arbitration
Provisions”). For avoidance of doubt, the parties agree that the injunction
described in Section 9.4 below may be pursued in an arbitration that is separate
and apart from any other arbitration regarding any other Claims arising under
the Transaction Documents. The parties hereby acknowledge and agree that the
Arbitration Provisions are unconditionally binding on the parties hereto and are
severable from all other provisions of this Agreement. By executing this
Agreement, Company represents, warrants and covenants that Company has reviewed
the Arbitration Provisions carefully, consulted with legal counsel about such
provisions (or waived its right to do so), understands that the Arbitration
Provisions are intended to allow for the expeditious and efficient resolution of
any dispute hereunder, agrees to the terms and limitations set forth in the
Arbitration Provisions, and that Company will not take a position contrary to
the foregoing representations. Company acknowledges and agrees that Investor may
rely upon the foregoing representations and covenants of Company regarding the
Arbitration Provisions.
 
9.3. Governing Law; Venue. This Agreement shall be construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Agreement shall be governed by, the
internal laws of the State of Utah, without giving effect to any choice of law
or conflict of law provision or rule (whether of the State of Utah or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Utah. Each party consents to and expressly agrees that
the exclusive venue for arbitration of any dispute arising out of or relating to
any Transaction Document or the relationship of the parties or their affiliates
shall be in Salt Lake County, Utah. Without modifying the parties’ obligations
to resolve disputes hereunder pursuant to the Arbitration Provisions, for any
litigation arising in connection with any of the Transaction Documents (and
notwithstanding the terms (specifically including any governing law and venue
terms) of any transfer agent services agreement or other agreement between the
Transfer Agent and Company, such litigation specifically includes, without
limitation any action between or involving Company and the Transfer Agent under
the TA Letter or otherwise related to Investor in any way (specifically
including, without limitation, any action where Company seeks to obtain an
injunction, temporary restraining order, or otherwise prohibit the Transfer
Agent from issuing shares of Common Stock to Investor for any reason)), each
party hereto hereby (i) consents to and expressly submits to the exclusive
personal jurisdiction of any state or federal court sitting in Salt Lake County,
Utah, (ii) expressly submits to the exclusive venue of any such court for the
purposes hereof, (iii) agrees to not bring any such action (specifically
including, without limitation, any action where Company seeks to obtain an
injunction, temporary restraining order, or otherwise prohibit the Transfer
Agent from issuing shares of Common Stock to Investor for any reason) outside of
any state or federal court sitting in Salt Lake County, Utah, and (iv) waives
any claim of improper venue and any claim or objection that such courts are an
inconvenient forum or any other claim, defense or objection to the bringing of
any such proceeding in such jurisdiction or to any claim that such venue of the
suit, action or proceeding is improper. Finally, Company covenants and agrees to
name Investor as a party in interest in, and provide written notice to Investor
in accordance with Section 9.13 below prior to bringing or filing, any action
(including without limitation any filing or action against any person or entity
that is not a party to this Agreement, including without limitation the Transfer
Agent) that is related in any way to the Transaction Documents or any
transaction contemplated herein or therein, including without limitation any
action brought by Company to enjoin or prevent the issuance of any shares of
Common Stock to Investor by the Transfer Agent, and further agrees to timely
name Investor as a party to any such action. Company acknowledges that the
governing law and venue provisions set forth in this Section 9.3 are material
terms to induce Investor to enter into the Transaction Documents and that but
for Company’s agreements set forth in this Section 9.3 Investor would not have
entered into the Transaction Documents.
 
 
5

 
 
9.4. Specific Performance. Company acknowledges and agrees that Investor may
suffer irreparable harm in the event that Company fails to perform any material
provision of this Agreement or any of the other Transaction Documents in
accordance with its specific terms. It is accordingly agreed that Investor shall
be entitled to one or more injunctions to prevent or cure breaches of the
provisions of this Agreement or such other Transaction Document and to enforce
specifically the terms and provisions hereof or thereof, this being in addition
to any other remedy to which the Investor may be entitled under the Transaction
Documents, at law or in equity. Company specifically agrees that following an
Event of Default (as defined in the Note) under the Note, Investor shall have
the right to seek and receive injunctive relief from a court or an arbitrator
prohibiting Company from issuing any of its common or preferred stock to any
party unless the Note is being paid in full simultaneously with such issuance.
For the avoidance of doubt, in the event Investor seeks to obtain an injunction
from a court or an arbitrator against Company or specific performance of any
provision of any Transaction Document, such action shall not be a waiver of any
right of Investor under any Transaction Document, at law, or in equity,
including without limitation its rights to arbitrate any Claim pursuant to the
terms of the Transaction Documents, nor shall Investor’s pursuit of an
injunction prevent Investor, under the doctrines of claim preclusion, issues
preclusion, res judicata or other similar legal doctrines, from pursuing other
Claims in the future in a separate arbitration.
 
9.5. Calculation Disputes. Notwithstanding the Arbitration Provisions, in the
case of a dispute as to any determination or arithmetic calculation under the
Transaction Documents, including without limitation, calculating the Outstanding
Balance, Warrant Shares, Exercise Shares (as defined in the Warrant), Delivery
Shares (as defined in the Warrant), Conversion Price, Conversion Shares, or VWAP
(as defined in the Note) (each, a “Calculation”), Company or Investor (as the
case may be) shall submit any disputed Calculation via email or facsimile with
confirmation of receipt (i) within two (2) Trading Days after receipt of the
applicable notice giving rise to such dispute to Company or Investor (as the
case may be) or (ii) if no notice gave rise to such dispute, at any time after
Investor learned of the circumstances giving rise to such dispute. If Investor
and Company are unable to agree upon such Calculation within two (2) Trading
Days of such disputed Calculation being submitted to Company or Investor (as the
case may be), then Investor will promptly submit via email or facsimile the
disputed Calculation to Unkar Systems Inc. (“Unkar Systems”). Investor shall
cause Unkar Systems to perform the Calculation and notify Company and Investor
of the results no later than ten (10) Trading Days from the time it receives
such disputed Calculation. Unkar Systems’ determination of the disputed
Calculation shall be binding upon all parties absent demonstrable error. Unkar
Systems’ fee for performing such Calculation shall be paid by the incorrect
party, or if both parties are incorrect, by the party whose Calculation is
furthest from the correct Calculation as determined by Unkar Systems. In the
event Company is the losing party, no extension of the Delivery Date (as defined
in the Note) shall be granted and Company shall incur all effects for failing to
deliver the applicable shares in a timely manner as set forth in the Transaction
Documents. Notwithstanding the foregoing, Investor may, in its sole discretion,
designate an independent, reputable investment bank or accounting firm other
than Unkar Systems to resolve any such dispute and in such event, all references
to “Unkar Systems” herein will be replaced with references to such independent,
reputable investment bank or accounting firm so designated by Investor.
 
9.6. Counterparts. Each Transaction Document may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one instrument. The parties hereto confirm that any
electronic copy of another party’s executed counterpart of a Transaction
Document (or such party’s signature page thereof) will be deemed to be an
executed original thereof.
 
9.7. Document Imaging. Investor shall be entitled, in its sole discretion, to
image or make copies of all or any selection of the agreements, instruments,
documents, and items and records governing, arising from or relating to any of
Company’s loans, including, without limitation, this Agreement and the other
Transaction Documents, and Investor may destroy or archive the paper
originals. The parties hereto (i) waive any right to insist or require that
Investor produce paper originals, (ii) agree that such images shall be accorded
the same force and effect as the paper originals, (iii) agree that Investor is
entitled to use such images in lieu of destroyed or archived originals for any
purpose, including as admissible evidence in any demand, presentment or other
proceedings, and (iv) further agree that any executed facsimile (faxed),
scanned, emailed, or other imaged copy of this Agreement or any other
Transaction Document shall be deemed to be of the same force and effect as the
original manually executed document.
 
 
6

 
 
9.8. Headings. The headings of this Agreement are for convenience of reference
only and shall not form part of, or affect the interpretation of, this
Agreement.
 
9.9. Severability. In the event that any provision of this Agreement is invalid
or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform to such statute or rule of
law. Any provision hereof which may prove invalid or unenforceable under any law
shall not affect the validity or enforceability of any other provision hereof.
 
9.10. Entire Agreement. This Agreement, together with the other Transaction
Documents, contains the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, neither Company nor Investor makes any representation, warranty,
covenant or undertaking with respect to such matters. For the avoidance of
doubt, all prior term sheets or other documents between Company and Investor, or
any affiliate thereof, related to the transactions contemplated by the
Transaction Documents (collectively, “Prior Agreements”), that may have been
entered into between Company and Investor, or any affiliate thereof, are hereby
null and void and deemed to be replaced in their entirety by the Transaction
Documents. To the extent there is a conflict between any term set forth in any
Prior Agreement and the term(s) of the Transaction Documents, the Transaction
Documents shall govern.
 
9.11. No Reliance. Company acknowledges and agrees that neither Investor nor any
of its officers, directors, members, managers, representatives or agents has
made any representations or warranties to Company or any of its officers,
directors, representatives, agents or employees except as expressly set forth in
the Transaction Documents and, in making its decision to enter into the
transactions contemplated by the Transaction Documents, Company is not relying
on any representation, warranty, covenant or promise of Investor or its
officers, directors, members, managers, agents or representatives other than as
set forth in the Transaction Documents.
 
9.12. Amendments. No provision of this Agreement may be waived or amended other
than by an instrument in writing signed by both parties hereto.
 
9.13. Notices. Any notice required or permitted hereunder shall be given in
writing (unless otherwise specified herein) and shall be deemed effectively
given on the earliest of: (i) the date delivered, if delivered by personal
delivery as against written receipt therefor or by email to an executive
officer, or by facsimile (with successful transmission confirmation), (ii) the
earlier of the date delivered or the third Trading Day after deposit, postage
prepaid, in the United States Postal Service by certified mail, or (iii) the
earlier of the date delivered or the third Trading Day after mailing by express
courier, with delivery costs and fees prepaid, in each case, addressed to each
of the other parties thereunto entitled at the following addresses (or at such
other addresses as such party may designate by five (5) calendar days’ advance
written notice similarly given to each of the other parties hereto):
 
If to Company:
 
Growlife, Inc.
Attn: Marco Hegyi
5400 Carillon Point
Kirkland, Washington 98033
 
 
7

 
 
If to Investor:
 
Iliad Research and Trading, L.P.
Attn: John Fife
303 East Wacker Drive, Suite 1040
Chicago, Illinois 60601
 
With a copy to (which copy shall not constitute notice):
 
Hansen Black Anderson Ashcraft PLLC
Attn: Jonathan Hansen
3051 West Maple Loop Drive, Suite 325
Lehi, Utah 84043
 
9.14. Successors and Assigns. This Agreement or any of the severable rights and
obligations inuring to the benefit of or to be performed by Investor hereunder
may be assigned by Investor to a third party, including its affiliates, in whole
or in part, without the need to obtain Company’s consent thereto. Company may
not assign its rights or obligations under this Agreement or delegate its duties
hereunder without the prior written consent of Investor.
 
9.15. Survival. The representations and warranties of Company and the agreements
and covenants set forth in this Agreement shall survive the Closing hereunder
notwithstanding any due diligence investigation conducted by or on behalf of
Investor. Company agrees to indemnify and hold harmless Investor and all its
officers, directors, employees, attorneys, and agents for loss or damage arising
as a result of or related to any breach or alleged breach by Company of any of
its representations, warranties and covenants set forth in this Agreement or any
of its covenants and obligations under this Agreement, including advancement of
expenses as they are incurred.
 
9.16. Further Assurances. Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
 
9.17. Investor’s Rights and Remedies Cumulative; Liquidated Damages. All rights,
remedies, and powers conferred in this Agreement and the Transaction Documents
are cumulative and not exclusive of any other rights or remedies, and shall be
in addition to every other right, power, and remedy that Investor may have,
whether specifically granted in this Agreement or any other Transaction
Document, or existing at law, in equity, or by statute, and any and all such
rights and remedies may be exercised from time to time and as often and in such
order as Investor may deem expedient. The parties acknowledge and agree that
upon Company’s failure to comply with the provisions of the Transaction
Documents, Investor’s damages would be uncertain and difficult (if not
impossible) to accurately estimate because of the parties’ inability to predict
future interest rates and future share prices, Investor’s increased risk, and
the uncertainty of the availability of a suitable substitute investment
opportunity for Investor, among other reasons. Accordingly, any fees, charges,
and default interest due under the Note, the Warrant, and the other Transaction
Documents are intended by the parties to be, and shall be deemed, liquidated
damages (under Company’s and Investor’s expectations that any such liquidated
damages will tack back to the Closing Date for purposes of determining the
holding period under Rule 144 under the 1933 Act). The parties agree that such
liquidated damages are a reasonable estimate of Investor’s actual damages and
not a penalty, and shall not be deemed in any way to limit any other right or
remedy Investor may have hereunder, at law or in equity. The parties acknowledge
and agree that under the circumstances existing at the time this Agreement is
entered into, such liquidated damages are fair and reasonable and are not
penalties. All fees, charges, and default interest provided for in the
Transaction Documents are agreed to by the parties to be based upon the
obligations and the risks assumed by the parties as of the Closing Date and are
consistent with investments of this type. The liquidated damages provisions of
the Transaction Documents shall not limit or preclude a party from pursuing any
other remedy available at law or in equity; provided, however, that the
liquidated damages provided for in the Transaction Documents are intended to be
in lieu of actual damages.
 
 
8

 
 
9.18. Ownership Limitation. Notwithstanding anything to the contrary contained
in this Agreement or the other Transaction Documents, if at any time Investor
would be issued shares of Common Stock under any of the Transaction Documents,
but such issuance would cause Investor (together with its affiliates) to
beneficially own a number of shares exceeding the Maximum Percentage (as defined
in the Note), then Company must not issue to Investor the shares that would
cause Investor to exceed the Maximum Percentage. The shares of Common Stock
issuable to Investor that would cause the Maximum Percentage to be exceeded are
referred to herein as the “Ownership Limitation Shares”. Company shall reserve
the Ownership Limitation Shares for the exclusive benefit of Investor. From time
to time, Investor may notify Company in writing of the number of the Ownership
Limitation Shares that may be issued to Investor without causing Investor to
exceed the Maximum Percentage. Upon receipt of such notice, Company shall be
unconditionally obligated to immediately issue such designated shares to
Investor, with a corresponding reduction in the number of the Ownership
Limitation Shares. For purposes of this Section, beneficial ownership of Common
Stock will be determined under Section 13(d) of the 1934 Act.
 
9.19. Attorneys’ Fees and Cost of Collection. In the event of any arbitration or
action at law or in equity to enforce or interpret the terms of this Agreement
or any of the other Transaction Documents, the parties agree that the party who
is awarded the most money (which, for the avoidance of doubt, shall be
determined without regard to any statutory fines, penalties, fees, or other
charges awarded to any party) shall be deemed the prevailing party for all
purposes and shall therefore be entitled to an additional award of the full
amount of the attorneys’ fees, deposition costs, and expenses paid by such
prevailing party in connection with arbitration or litigation without reduction
or apportionment based upon the individual claims or defenses giving rise to the
fees and expenses. Nothing herein shall restrict or impair an arbitrator’s or a
court’s power to award fees and expenses for frivolous or bad faith pleading. If
(i) the Note or Warrant is placed in the hands of an attorney for collection or
enforcement prior to commencing arbitration or legal proceedings, or is
collected or enforced through any arbitration or legal proceeding, or Investor
otherwise takes action to collect amounts due under the Note or to enforce the
provisions of the Note or the Warrant, or (ii) there occurs any bankruptcy,
reorganization, receivership of Company or other proceedings affecting Company’s
creditors’ rights and involving a claim under the Note or the Warrant; then
Company shall pay the costs incurred by Investor for such collection,
enforcement or action or in connection with such bankruptcy, reorganization,
receivership or other proceeding, including, without limitation, attorneys’
fees, expenses, deposition costs, and disbursements.
 
9.20. Waiver. No waiver of any provision of this Agreement shall be effective
unless it is in the form of a writing signed by the party granting the waiver.
No waiver of any provision or consent to any prohibited action shall constitute
a waiver of any other provision or consent to any other prohibited action,
whether or not similar. No waiver or consent shall constitute a continuing
waiver or consent or commit a party to provide a waiver or consent in the future
except to the extent specifically set forth in writing.
 
9.21. Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT IRREVOCABLY WAIVES ANY
AND ALL RIGHTS SUCH PARTY MAY HAVE TO DEMAND THAT ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR IN ANY WAY RELATED TO THIS AGREEMENT, ANY OTHER
TRANSACTION DOCUMENT, OR THE RELATIONSHIPS OF THE PARTIES HERETO BE TRIED BY
JURY. THIS WAIVER EXTENDS TO ANY AND ALL RIGHTS TO DEMAND A TRIAL BY JURY
ARISING UNDER COMMON LAW OR ANY APPLICABLE STATUTE, LAW, RULE OR REGULATION.
FURTHER, EACH PARTY HERETO ACKNOWLEDGES THAT SUCH PARTY IS KNOWINGLY AND
VOLUNTARILY WAIVING SUCH PARTY’S RIGHT TO DEMAND TRIAL BY JURY.
 
 
9

 
 
9.22. Time is of the Essence. Time is expressly made of the essence with respect
to each and every provision of this Agreement and the other Transaction
Documents.
 
9.23. No Changes; Signature Pages. Company, as well as the person signing each
Transaction Document on behalf of Company, represents and warrants to Investor
that it has not made any changes to this Agreement or any other Transaction
Document except those that have been conspicuously disclosed to Investor in a
“redline” or similar draft of the applicable Transaction Document, which clearly
marks all changes Company has made to the applicable Transaction Document.
Moreover, the versions of the Transaction Documents signed by Company are the
same versions Investor delivered to Company as being the “final” versions of the
Transaction Documents and Company represents and warrants that it has not made
any changes to such “final” versions of the Transaction Documents and that the
versions Company signed are the same versions Investor delivered to it. In the
event Company has made any changes to any Transaction Document that are not
conspicuously disclosed to Investor in a “redline” or similar draft of the
applicable Transaction Document and that have not been explicitly accepted and
agreed upon by Investor, Company acknowledges and agrees that any such changes
shall not be considered part of the final document set. Finally, and in
furtherance of the foregoing, Company agrees and authorizes Investor to compile
the “final” versions of the Transaction Documents, which shall consist of
Company’s executed signature pages for all Transaction Documents being applied
to the last set of the Transaction Documents that Investor delivered to Company,
and Company agrees that such versions of the Transaction Documents that have
been collated by Investor shall be deemed to be the final versions of the
Transaction Documents for all purposes.
 
9.24. Voluntary Agreement. Company has carefully read this Agreement and each of
the other Transaction Documents and has asked any questions needed for Company
to understand the terms, consequences and binding effect of this Agreement and
each of the other Transaction Documents and fully understand them. Company has
had the opportunity to seek the advice of an attorney of Company’s choosing, or
has waived the right to do so, and is executing this Agreement and each of the
other Transaction Documents voluntarily and without any duress or undue
influence by Investor or anyone else.
 
[Remainder of page intentionally left blank; signature page follows]
 
10

 
IN WITNESS WHEREOF, the undersigned Investor and Company have caused this
Agreement to be duly executed as of the date first above written.
 
SUBSCRIPTION AMOUNT:
 
Principal Amount of Note:

$775,000.00
 
Purchase Price:
$700,000.00
 
 
INVESTOR:
 
Iliad Research and Trading, L.P.
 
By: Iliad Management, LLC, its General Partner
 
By:
Fife Trading, Inc., its Manager
 
By: /s/ John Fife
      John M. Fife, President
 
 
COMPANY:
 
Growlife, Inc.
 
By: 

/s/ Marco Hegyi
 
Marco Hegyi, Chief Executive Officer
 
 
 
11

 
 
ATTACHED EXHIBITS:
 
Exhibit A
Note
Exhibit B
Warrant
Exhibit C
Officer’s Certificate
Exhibit D
Security Agreement
Exhibit E
Irrevocable Transfer Agent Instructions
Exhibit F
Secretary’s Certificate
Exhibit G
Share Issuance Resolution
Exhibit H
Arbitration Provisions
Exhibit I
Restricted Investor List
 
 
12

 
EXHIBIT H
 
ARBITRATION PROVISIONS
 
1.       
Dispute Resolution. For purposes of this Exhibit H, the term “Claims” means any
disputes, claims, demands, causes of action, requests for injunctive relief,
requests for specific performance, liabilities, damages, losses, or
controversies whatsoever arising from, related to, or connected with the
transactions contemplated in the Transaction Documents and any communications
between the parties related thereto, including without limitation any claims of
mutual mistake, mistake, fraud, misrepresentation, failure of formation, failure
of consideration, promissory estoppel, unconscionability, failure of condition
precedent, rescission, and any statutory claims, tort claims, contract claims,
or claims to void, invalidate or terminate the Agreement (or these Arbitration
Provisions (defined below)) or any of the other Transaction Documents. For the
avoidance of doubt, Investor’s pursuit of an injunction or other Claim pursuant
to these Arbitration Provisions or a court will not later prevent Investor under
the doctrines of claim preclusion, issue preclusion, res judicata or other
similar legal doctrines from pursuing other Claims in the future. The parties to
this Agreement (the “parties”) hereby agree that the Claims may be arbitrated in
one or more Arbitrations pursuant to these Arbitration Provisions. The term
“Claims” specifically excludes a dispute over Calculations and enforcement of
Investor’s rights and remedies against the personal property described in the
Security Agreement under the applicable provisions of the Uniform Commercial
Code. The parties hereby agree that the arbitration provisions set forth in this
Exhibit H (“Arbitration Provisions”) are binding on each of them. As a result,
any attempt to rescind the Agreement (or these Arbitration Provisions) or
declare the Agreement (or these Arbitration Provisions) or any other Transaction
Document invalid or unenforceable for any reason is subject to these Arbitration
Provisions. These Arbitration Provisions shall also survive any termination or
expiration of the Agreement. Any capitalized term not defined in these
Arbitration Provisions shall have the meaning set forth in the Agreement.
 
2.       
Arbitration. Except as otherwise provided herein, all Claims must be submitted
to arbitration (“Arbitration”) to be conducted exclusively in Salt Lake County,
Utah and pursuant to the terms set forth in these Arbitration Provisions.
Subject to the arbitration appeal right provided for in Paragraph 5 below (the
“Appeal Right”), the parties agree that the award of the arbitrator rendered
pursuant to Paragraph 4 below (the “Arbitration Award”) shall be (a) final and
binding upon the parties, (b) the sole and exclusive remedy between them
regarding any Claims, counterclaims, issues, or accountings presented or pleaded
to the arbitrator, and (c) promptly payable in United States dollars free of any
tax, deduction or offset (with respect to monetary awards). Subject to the
Appeal Right, any costs or fees, including without limitation attorneys’ fees,
incurred in connection with or incident to enforcing the Arbitration Award
shall, to the maximum extent permitted by law, be charged against the party
resisting such enforcement. The Arbitration Award shall include default interest
(as defined or otherwise provided for in the Note, “Default Interest”) (with
respect to monetary awards) at the rate specified in the Note for Default
Interest both before and after the Arbitration Award. Judgment upon the
Arbitration Award will be entered and enforced by any state or federal court
sitting in Salt Lake County, Utah.
 
3.       
The Arbitration Act. The parties hereby incorporate herein the provisions and
procedures set forth in the Utah Uniform Arbitration Act, U.C.A. § 78B-11-101 et
seq. (as amended or superseded from time to time, the “Arbitration Act”).
Notwithstanding the foregoing, pursuant to, and to the maximum extent permitted
by, Section 105 of the Arbitration Act, in the event of conflict or variation
between the terms of these Arbitration Provisions and the provisions of the
Arbitration Act, the terms of these Arbitration Provisions shall control and the
parties hereby waive or otherwise agree to vary the effect of all requirements
of the Arbitration Act that may conflict with or vary from these Arbitration
Provisions.
 
4.       
Arbitration Proceedings. Arbitration between the parties will be subject to the
following:
 
4.1         Initiation of Arbitration. Pursuant to Section 110 of the
Arbitration Act, the parties agree that a party may initiate Arbitration by
giving written notice to the other party (“Arbitration Notice”) in the same
manner that notice is permitted under Section 9.13 of the Agreement; provided,
however, that the Arbitration Notice may not be given by email or fax.
Arbitration will be deemed initiated as of the date that the Arbitration Notice
is deemed delivered to such other party under Section 9.13 of the Agreement (the
“Service Date”). After the Service Date, information may be delivered, and
notices may be given, by email or fax pursuant to Section 9.13 of the Agreement
or any other method permitted thereunder. The Arbitration Notice must describe
the nature of the controversy, the remedies sought, and the election to commence
Arbitration proceedings. All Claims in the Arbitration Notice must be pleaded
consistent with the Utah Rules of Civil Procedure.
 
 
13

 
 
4.2         Selection and Payment of Arbitrator.
 
(a) Within ten (10) calendar days after the Service Date, Investor shall select
and submit to Company the names of three (3) arbitrators that are designated as
“neutrals” or qualified arbitrators by Utah ADR Services
(http://www.utahadrservices.com) (such three (3) designated persons hereunder
are referred to herein as the “Proposed Arbitrators”). For the avoidance of
doubt, each Proposed Arbitrator must be qualified as a “neutral” with Utah ADR
Services. Within five (5) calendar days after Investor has submitted to Company
the names of the Proposed Arbitrators, Company must select, by written notice to
Investor, one (1) of the Proposed Arbitrators to act as the arbitrator for the
parties under these Arbitration Provisions. If Company fails to select one of
the Proposed Arbitrators in writing within such 5-day period, then Investor may
select the arbitrator from the Proposed Arbitrators by providing written notice
of such selection to Company.
 
(b) If Investor fails to submit to Company the Proposed Arbitrators within ten
(10) calendar days after the Service Date pursuant to subparagraph (a) above,
then Company may at any time prior to Investor so designating the Proposed
Arbitrators, identify the names of three (3) arbitrators that are designated as
“neutrals” or qualified arbitrators by Utah ADR Service by written notice to
Investor. Investor may then, within five (5) calendar days after Company has
submitted notice of its Proposed Arbitrators to Investor, select, by written
notice to Company, one (1) of the Proposed Arbitrators to act as the arbitrator
for the parties under these Arbitration Provisions. If Investor fails to select
in writing and within such 5-day period one (1) of the three (3) Proposed
Arbitrators selected by Company, then Company may select the arbitrator from its
three (3) previously selected Proposed Arbitrators by providing written notice
of such selection to Investor.
 
(c) If a Proposed Arbitrator chosen to serve as arbitrator declines or is
otherwise unable to serve as arbitrator, then the party that selected such
Proposed Arbitrator may select one (1) of the other three (3) Proposed
Arbitrators within three (3) calendar days of the date the chosen Proposed
Arbitrator declines or notifies the parties he or she is unable to serve as
arbitrator. If all three (3) Proposed Arbitrators decline or are otherwise
unable to serve as arbitrator, then the arbitrator selection process shall begin
again in accordance with this Paragraph 4.2.
 
(d) The date that the Proposed Arbitrator selected pursuant to this Paragraph
4.2 agrees in writing (including via email) delivered to both parties to serve
as the arbitrator hereunder is referred to herein as the “Arbitration
Commencement Date”. If an arbitrator resigns or is unable to act during the
Arbitration, a replacement arbitrator shall be chosen in accordance with this
Paragraph 4.2 to continue the Arbitration. If Utah ADR Services ceases to exist
or to provide a list of neutrals and there is no successor thereto, then the
arbitrator shall be selected under the then prevailing rules of the American
Arbitration Association.
 
(e) Subject to Paragraph 4.10 below, the cost of the arbitrator must be paid
equally by both parties. Subject to Paragraph 4.10 below, if one party refuses
or fails to pay its portion of the arbitrator fee, then the other party can
advance such unpaid amount (subject to the accrual of Default Interest
thereupon), with such amount being added to or subtracted from, as applicable,
the Arbitration Award.
 
4.3         Applicability of Certain Utah Rules. The parties agree that the
Arbitration shall be conducted generally in accordance with the Utah Rules of
Civil Procedure and the Utah Rules of Evidence. More specifically, the Utah
Rules of Civil Procedure shall apply, without limitation, to the filing of any
pleadings, motions or memoranda, the conducting of discovery, and the taking of
any depositions. The Utah Rules of Evidence shall apply to any hearings, whether
telephonic or in person, held by the arbitrator. Notwithstanding the foregoing,
it is the parties’ intent that the incorporation of such rules will in no event
supersede these Arbitration Provisions. In the event of any conflict between the
Utah Rules of Civil Procedure or the Utah Rules of Evidence and these
Arbitration Provisions, these Arbitration Provisions shall control.
 
4.4         Answer and Default. An answer and any counterclaims to the
Arbitration Notice shall be required to be delivered to the party initiating the
Arbitration within twenty (20) calendar days after the Arbitration Commencement
Date. If an answer is not delivered by the required deadline, the arbitrator
must provide written notice to the defaulting party stating that the arbitrator
will enter a default award against such party if such party does not file an
answer within five (5) calendar days of receipt of such notice. If an answer is
not filed within the five (5) day extension period, the arbitrator must render a
default award, consistent with the relief requested in the Arbitration Notice,
against a party that fails to submit an answer within such time period.
 
 
14

 
 
4.5         Related Litigation. The party that delivers the Arbitration Notice
to the other party shall have the option to also commence concurrent legal
proceedings with any state or federal court sitting in Salt Lake County, Utah
(“Litigation Proceedings”), subject to the following: (a) the complaint in the
Litigation Proceedings is to be substantially similar to the claims set forth in
the Arbitration Notice, provided that an additional cause of action to compel
arbitration will also be included therein, (b) so long as the other party files
an answer to the complaint in the Litigation Proceedings and an answer to the
Arbitration Notice, the Litigation Proceedings will be stayed pending an
Arbitration Award (or Appeal Panel Award (defined below), as applicable)
hereunder, (c) if the other party fails to file an answer in the Litigation
Proceedings or an answer in the Arbitration proceedings, then the party
initiating Arbitration shall be entitled to a default judgment consistent with
the relief requested, to be entered in the Litigation Proceedings, and (d) any
legal or procedural issue arising under the Arbitration Act that requires a
decision of a court of competent jurisdiction may be determined in the
Litigation Proceedings. Any award of the arbitrator (or of the Appeal Panel
(defined below)) may be entered in such Litigation Proceedings pursuant to the
Arbitration Act.
 
4.6         Discovery. Pursuant to Section 118(8) of the Arbitration Act, the
parties agree that discovery shall be conducted as follows:
 
(a) Written discovery will only be allowed if the likely benefits of the
proposed written discovery outweigh the burden or expense thereof, and the
written discovery sought is likely to reveal information that will satisfy a
specific element of a claim or defense already pleaded in the Arbitration. The
party seeking written discovery shall always have the burden of showing that all
of the standards and limitations set forth in these Arbitration Provisions are
satisfied. The scope of discovery in the Arbitration proceedings shall also be
limited as follows:
 
(i)                 To facts directly connected with the transactions
contemplated by the Agreement.
 
(ii)                 To facts and information that cannot be obtained from
another source or in another manner that is more convenient, less burdensome or
less expensive than in the manner requested.
 
(b) No party shall be allowed (i) more than fifteen (15) interrogatories
(including discrete subparts), (ii) more than fifteen (15) requests for
admission (including discrete subparts), (iii) more than ten (10) document
requests (including discrete subparts), or (iv) more than three (3) depositions
(excluding expert depositions) for a maximum of seven (7) hours per deposition.
The costs associated with depositions will be borne by the party taking the
deposition. The party defending the deposition will submit a notice to the party
taking the deposition of the estimated attorneys’ fees that such party expects
to incur in connection with defending the deposition. If the party defending the
deposition fails to submit an estimate of attorneys’ fees within five (5)
calendar days of its receipt of a deposition notice, then such party shall be
deemed to have waived its right to the estimated attorneys’ fees. The party
taking the deposition must pay the party defending the deposition the estimated
attorneys’ fees prior to taking the deposition, unless such obligation is deemed
to be waived as set forth in the immediately preceding sentence. If the party
taking the deposition believes that the estimated attorneys’ fees are
unreasonable, such party may submit the issue to the arbitrator for a decision.
All depositions will be taken in Utah.
 
(c) All discovery requests (including document production requests included in
deposition notices) must be submitted in writing to the arbitrator and the other
party. The party submitting the written discovery requests must include with
such discovery requests a detailed explanation of how the proposed discovery
requests satisfy the requirements of these Arbitration Provisions and the Utah
Rules of Civil Procedure. The receiving party will then be allowed, within five
(5) calendar days of receiving the proposed discovery requests, to submit to the
arbitrator an estimate of the attorneys’ fees and costs associated with
responding to such written discovery requests and a written challenge to each
applicable discovery request. After receipt of an estimate of attorneys’ fees
and costs and/or challenge(s) to one or more discovery requests, consistent with
subparagraph (c) above, the arbitrator will within three (3) calendar days make
a finding as to the likely attorneys’ fees and costs associated with responding
to the discovery requests and issue an order that (i) requires the requesting
party to prepay the attorneys’ fees and costs associated with responding to the
discovery requests, and (ii) requires the responding party to respond to the
discovery requests as limited by the arbitrator within twenty-five (25) calendar
days of the arbitrator’s finding with respect to such discovery requests. If a
party entitled to submit an estimate of attorneys’ fees and costs and/or a
challenge to discovery requests fails to do so within such 5-day period, the
arbitrator will make a finding that (A) there are no attorneys’ fees or costs
associated with responding to such discovery requests, and (B) the responding
party must respond to such discovery requests (as may be limited by the
arbitrator) within twenty-five (25) calendar days of the arbitrator’s finding
with respect to such discovery requests. Any party submitting any written
discovery requests, including without limitation interrogatories, requests for
production subpoenas to a party or a third party, or requests for admissions,
must prepay the estimated attorneys’ fees and costs, before the responding party
has any obligation to produce or respond to the same, unless such obligation is
deemed waived as set forth above.
 
 
15

 
 
(d) In order to allow a written discovery request, the arbitrator must find that
the discovery request satisfies the standards set forth in these Arbitration
Provisions and the Utah Rules of Civil Procedure. The arbitrator must strictly
enforce these standards. If a discovery request does not satisfy any of the
standards set forth in these Arbitration Provisions or the Utah Rules of Civil
Procedure, the arbitrator may modify such discovery request to satisfy the
applicable standards, or strike such discovery request in whole or in part.
 
(e) Each party may submit expert reports (and rebuttals thereto), provided that
such reports must be submitted within sixty (60) days of the Arbitration
Commencement Date. Each party will be allowed a maximum of two (2) experts.
Expert reports must contain the following: (i) a complete statement of all
opinions the expert will offer at trial and the basis and reasons for them; (ii)
the expert’s name and qualifications, including a list of all the expert’s
publications within the preceding ten (10) years, and a list of any other cases
in which the expert has testified at trial or in a deposition or prepared a
report within the preceding ten (10) years; and (iii) the compensation to be
paid for the expert’s report and testimony. The parties are entitled to depose
any other party’s expert witness one (1) time for no more than four (4) hours.
An expert may not testify in a party’s case-in-chief concerning any matter not
fairly disclosed in the expert report.
 
4.6         Dispositive Motions. Each party shall have the right to submit
dispositive motions pursuant Rule 12 or Rule 56 of the Utah Rules of Civil
Procedure (a “Dispositive Motion”). The party submitting the Dispositive Motion
may, but is not required to, deliver to the arbitrator and to the other party a
memorandum in support (the “Memorandum in Support”) of the Dispositive Motion.
Within seven (7) calendar days of delivery of the Memorandum in Support, the
other party shall deliver to the arbitrator and to the other party a memorandum
in opposition to the Memorandum in Support (the “Memorandum in Opposition”).
Within seven (7) calendar days of delivery of the Memorandum in Opposition, as
applicable, the party that submitted the Memorandum in Support shall deliver to
the arbitrator and to the other party a reply memorandum to the Memorandum in
Opposition (“Reply Memorandum”). If the applicable party shall fail to deliver
the Memorandum in Opposition as required above, or if the other party fails to
deliver the Reply Memorandum as required above, then the applicable party shall
lose its right to so deliver the same, and the Dispositive Motion shall proceed
regardless.
 
4.7         Confidentiality. All information disclosed by either party (or such
party’s agents) during the Arbitration process (including without limitation
information disclosed during the discovery process or any Appeal (defined
below)) shall be considered confidential in nature. Each party agrees not to
disclose any confidential information received from the other party (or its
agents) during the Arbitration process (including without limitation during the
discovery process or any Appeal) unless (a) prior to or after the time of
disclosure such information becomes public knowledge or part of the public
domain, not as a result of any inaction or action of the receiving party or its
agents, (b) such information is required by a court order, subpoena or similar
legal duress to be disclosed if such receiving party has notified the other
party thereof in writing and given it a reasonable opportunity to obtain a
protective order from a court of competent jurisdiction prior to disclosure, or
(c) such information is disclosed to the receiving party’s agents,
representatives and legal counsel on a need to know basis who each agree in
writing not to disclose such information to any third party. Pursuant to Section
118(5) of the Arbitration Act, the arbitrator is hereby authorized and directed
to issue a protective order to prevent the disclosure of privileged information
and confidential information upon the written request of either party.
 
4.8         Authorization; Timing; Scheduling Order. Subject to all other
portions of these Arbitration Provisions, the parties hereby authorize and
direct the arbitrator to take such actions and make such rulings as may be
necessary to carry out the parties’ intent for the Arbitration proceedings to be
efficient and expeditious. Pursuant to Section 120 of the Arbitration Act, the
parties hereby agree that an Arbitration Award must be made within one hundred
twenty (120) calendar days after the Arbitration Commencement Date. The
arbitrator is hereby authorized and directed to hold a scheduling conference
within ten (10) calendar days after the Arbitration Commencement Date in order
to establish a scheduling order with various binding deadlines for discovery,
expert testimony, and the submission of documents by the parties to enable the
arbitrator to render a decision prior to the end of such 120-day period.
 
 
16

 
 
4.9         Relief. The arbitrator shall have the right to award or include in
the Arbitration Award (or in a preliminary ruling) any relief which the
arbitrator deems proper under the circumstances, including, without limitation,
specific performance and injunctive relief, provided that the arbitrator may not
award exemplary or punitive damages.
 
4.10                 Fees and Costs. As part of the Arbitration Award, the
arbitrator is hereby directed to require the losing party (the party being
awarded the least amount of money by the arbitrator, which, for the avoidance of
doubt, shall be determined without regard to any statutory fines, penalties,
fees, or other charges awarded to any party) to (a) pay the full amount of any
unpaid costs and fees of the Arbitration, and (b) reimburse the prevailing party
for all reasonable attorneys’ fees, arbitrator costs and fees, deposition costs,
other discovery costs, and other expenses, costs or fees paid or otherwise
incurred by the prevailing party in connection with the Arbitration.
 
5.       
Arbitration Appeal.
 
5.1         Initiation of Appeal. Following the entry of the Arbitration Award,
either party (the “Appellant”) shall have a period of thirty (30) calendar days
in which to notify the other party (the “Appellee”), in writing, that the
Appellant elects to appeal (the “Appeal”) the Arbitration Award (such notice, an
“Appeal Notice”) to a panel of arbitrators as provided in Paragraph 5.2 below.
The date the Appellant delivers an Appeal Notice to the Appellee is referred to
herein as the “Appeal Date”. The Appeal Notice must be delivered to the Appellee
in accordance with the provisions of Paragraph 4.1 above with respect to
delivery of an Arbitration Notice. In addition, together with delivery of the
Appeal Notice to the Appellee, the Appellant must also pay for (and provide
proof of such payment to the Appellee together with delivery of the Appeal
Notice) a bond in the amount of 110% of the sum the Appellant owes to the
Appellee as a result of the Arbitration Award the Appellant is appealing. In the
event an Appellant delivers an Appeal Notice to the Appellee (together with
proof of payment of the applicable bond) in compliance with the provisions of
this Paragraph 5.1, the Appeal will occur as a matter of right and, except as
specifically set forth herein, will not be further conditioned. In the event a
party does not deliver an Appeal Notice (along with proof of payment of the
applicable bond) to the other party within the deadline prescribed in this
Paragraph 5.1, such party shall lose its right to appeal the Arbitration Award.
If no party delivers an Appeal Notice (along with proof of payment of the
applicable bond) to the other party within the deadline described in this
Paragraph 5.1, the Arbitration Award shall be final. The parties acknowledge and
agree that any Appeal shall be deemed part of the parties’ agreement to
arbitrate for purposes of these Arbitration Provisions and the Arbitration Act.
 
5.2         Selection and Payment of Appeal Panel. In the event an Appellant
delivers an Appeal Notice to the Appellee (together with proof of payment of the
applicable bond) in compliance with the provisions of Paragraph 5.1 above, the
Appeal will be heard by a three (3) person arbitration panel (the “Appeal
Panel”).
 
(a)         Within ten (10) calendar days after the Appeal Date, the Appellee
shall select and submit to the Appellant the names of five (5) arbitrators that
are designated as “neutrals” or qualified arbitrators by Utah ADR Services
(http://www.utahadrservices.com) (such five (5) designated persons hereunder are
referred to herein as the “Proposed Appeal Arbitrators”). For the avoidance of
doubt, each Proposed Appeal Arbitrator must be qualified as a “neutral” with
Utah ADR Services, and shall not be the arbitrator who rendered the Arbitration
Award being appealed (the “Original Arbitrator”). Within five (5) calendar days
after the Appellee has submitted to the Appellant the names of the Proposed
Appeal Arbitrators, the Appellant must select, by written notice to the
Appellee, three (3) of the Proposed Appeal Arbitrators to act as the members of
the Appeal Panel. If the Appellant fails to select three (3) of the Proposed
Appeal Arbitrators in writing within such 5-day period, then the Appellee may
select such three (3) arbitrators from the Proposed Appeal Arbitrators by
providing written notice of such selection to the Appellant.
 
(b)         If the Appellee fails to submit to the Appellant the names of the
Proposed Appeal Arbitrators within ten (10) calendar days after the Appeal Date
pursuant to subparagraph (a) above, then the Appellant may at any time prior to
the Appellee so designating the Proposed Appeal Arbitrators, identify the names
of five (5) arbitrators that are designated as “neutrals” or qualified
arbitrators by Utah ADR Service (none of whom may be the Original Arbitrator) by
written notice to the Appellee. The Appellee may then, within five (5) calendar
days after the Appellant has submitted notice of its selected arbitrators to the
Appellee, select, by written notice to the Appellant, three (3) of such selected
arbitrators to serve on the Appeal Panel. If the Appellee fails to select in
writing within such 5-day period three (3) of the arbitrators selected by the
Appellant to serve as the members of the Appeal Panel, then the Appellant may
select the three (3) members of the Appeal Panel from the Appellant’s list of
five (5) arbitrators by providing written notice of such selection to the
Appellee.
 
 
17

 
 
(c)         If a selected Proposed Appeal Arbitrator declines or is otherwise
unable to serve, then the party that selected such Proposed Appeal Arbitrator
may select one (1) of the other five (5) designated Proposed Appeal Arbitrators
within three (3) calendar days of the date a chosen Proposed Appeal Arbitrator
declines or notifies the parties he or she is unable to serve as an arbitrator.
If at least three (3) of the five (5) designated Proposed Appeal Arbitrators
decline or are otherwise unable to serve, then the Proposed Appeal Arbitrator
selection process shall begin again in accordance with this Paragraph 5.2;
provided, however, that any Proposed Appeal Arbitrators who have already agreed
to serve shall remain on the Appeal Panel.
 
(d)         The date that all three (3) Proposed Appeal Arbitrators selected
pursuant to this Paragraph 5.2 agree in writing (including via email) delivered
to both the Appellant and the Appellee to serve as members of the Appeal Panel
hereunder is referred to herein as the “Appeal Commencement Date”. No later than
five (5) calendar days after the Appeal Commencement Date, the Appellee shall
designate in writing (including via email) to the Appellant and the Appeal Panel
the name of one (1) of the three (3) members of the Appeal Panel to serve as the
lead arbitrator in the Appeal proceedings. Each member of the Appeal Panel shall
be deemed an arbitrator for purposes of these Arbitration Provisions and the
Arbitration Act, provided that, in conducting the Appeal, the Appeal Panel may
only act or make determinations upon the approval or vote of no less than the
majority vote of its members, as announced or communicated by the lead
arbitrator on the Appeal Panel. If an arbitrator on the Appeal Panel ceases or
is unable to act during the Appeal proceedings, a replacement arbitrator shall
be chosen in accordance with Paragraph 5.2 above to continue the Appeal as a
member of the Appeal Panel. If Utah ADR Services ceases to exist or to provide a
list of neutrals, then the arbitrators for the Appeal Panel shall be selected
under the then prevailing rules of the American Arbitration Association.
 
(d)         Subject to Paragraph 5.7 below, the cost of the Appeal Panel must be
paid entirely by the Appellant.
 
5.3         
Appeal Procedure. The Appeal will be deemed an appeal of the entire Arbitration
Award. In conducting the Appeal, the Appeal Panel shall conduct a de novo review
of all Claims described or otherwise set forth in the Arbitration Notice.
Subject to the foregoing and all other provisions of this Paragraph 5, the
Appeal Panel shall conduct the Appeal in a manner the Appeal Panel considers
appropriate for a fair and expeditious disposition of the Appeal, may hold one
or more hearings and permit oral argument, and may review all previous evidence
and discovery, together with all briefs, pleadings and other documents filed
with the Original Arbitrator (as well as any documents filed with the Appeal
Panel pursuant to Paragraph 5.4(a) below). Notwithstanding the foregoing, in
connection with the Appeal, the Appeal Panel shall not permit the parties to
conduct any additional discovery or raise any new Claims to be arbitrated, shall
not permit new witnesses or affidavits, and shall not base any of its findings
or determinations on the Original Arbitrator’s findings or the Arbitration
Award.
 
5.4         
Timing.
 
 (a)         Within seven (7) calendar days of the Appeal Commencement Date, the
Appellant (i) shall deliver or cause to be delivered to the Appeal Panel copies
of the Appeal Notice, all discovery conducted in connection with the
Arbitration, and all briefs, pleadings and other documents filed with the
Original Arbitrator (which material Appellee shall have the right to review and
supplement if necessary), and (ii) may, but is not required to, deliver to the
Appeal Panel and to the Appellee a Memorandum in Support of the Appellant’s
arguments concerning or position with respect to all Claims, counterclaims,
issues, or accountings presented or pleaded in the Arbitration. Within seven (7)
calendar days of the Appellant’s delivery of the Memorandum in Support, as
applicable, the Appellee shall deliver to the Appeal Panel and to the Appellant
a Memorandum in Opposition to the Memorandum in Support. Within seven (7)
calendar days of the Appellee’s delivery of the Memorandum in Opposition, as
applicable, the Appellant shall deliver to the Appeal Panel and to the Appellee
a Reply Memorandum to the Memorandum in Opposition. If the Appellant shall fail
to substantially comply with the requirements of clause (i) of this subparagraph
(a), the Appellant shall lose its right to appeal the Arbitration Award, and the
Arbitration Award shall be final. If the Appellee shall fail to deliver the
Memorandum in Opposition as required above, or if the Appellant shall fail to
deliver the Reply Memorandum as required above, then the Appellee or the
Appellant, as the case may be, shall lose its right to so deliver the same, and
the Appeal shall proceed regardless.
 
 
18

 
 
(b)         Subject to subparagraph (a) above, the parties hereby agree that the
Appeal must be heard by the Appeal Panel within thirty (30) calendar days of the
Appeal Commencement Date, and that the Appeal Panel must render its decision
within thirty (30) calendar days after the Appeal is heard (and in no event
later than sixty (60) calendar days after the Appeal Commencement Date).
 
5.5         
Appeal Panel Award. The Appeal Panel shall issue its decision (the “Appeal Panel
Award”) through the lead arbitrator on the Appeal Panel. Notwithstanding any
other provision contained herein, the Appeal Panel Award shall (a) supersede in
its entirety and make of no further force or effect the Arbitration Award
(provided that any protective orders issued by the Original Arbitrator shall
remain in full force and effect), (b) be final and binding upon the parties,
with no further rights of appeal, (c) be the sole and exclusive remedy between
the parties regarding any Claims, counterclaims, issues, or accountings
presented or pleaded in the Arbitration, and (d) be promptly payable in United
States dollars free of any tax, deduction or offset (with respect to monetary
awards). Any costs or fees, including without limitation attorneys’ fees,
incurred in connection with or incident to enforcing the Appeal Panel Award
shall, to the maximum extent permitted by law, be charged against the party
resisting such enforcement. The Appeal Panel Award shall include Default
Interest (with respect to monetary awards) at the rate specified in the Note for
Default Interest both before and after the Arbitration Award. Judgment upon the
Appeal Panel Award will be entered and enforced by a state or federal court
sitting in Salt Lake County, Utah.
 
5.6         
Relief. The Appeal Panel shall have the right to award or include in the Appeal
Panel Award any relief which the Appeal Panel deems proper under the
circumstances, including, without limitation, specific performance and
injunctive relief, provided that the Appeal Panel may not award exemplary or
punitive damages.
 
5.7         
Fees and Costs. As part of the Appeal Panel Award, the Appeal Panel is hereby
directed to require the losing party (the party being awarded the least amount
of money by the arbitrator, which, for the avoidance of doubt, shall be
determined without regard to any statutory fines, penalties, fees, or other
charges awarded to any party) to (a) pay the full amount of any unpaid costs and
fees of the Arbitration and the Appeal Panel, and (b) reimburse the prevailing
party (the party being awarded the most amount of money by the Appeal Panel,
which, for the avoidance of doubt, shall be determined without regard to any
statutory fines, penalties, fees, or other charges awarded to any part) the
reasonable attorneys’ fees, arbitrator and Appeal Panel costs and fees,
deposition costs, other discovery costs, and other expenses, costs or fees paid
or otherwise incurred by the prevailing party in connection with the Arbitration
(including without limitation in connection with the Appeal).
 
6.           Miscellaneous.
 
6.1         Severability. If any part of these Arbitration Provisions is found
to violate or be illegal under applicable law, then such provision shall be
modified to the minimum extent necessary to make such provision enforceable
under applicable law, and the remainder of the Arbitration Provisions shall
remain unaffected and in full force and effect.
 
6.2         Governing Law. These Arbitration Provisions shall be governed by the
laws of the State of Utah without regard to the conflict of laws principles
therein.
 
6.3         Interpretation. The headings of these Arbitration Provisions are for
convenience of reference only and shall not form part of, or affect the
interpretation of, these Arbitration Provisions.
 
6.4         Waiver. No waiver of any provision of these Arbitration Provisions
shall be effective unless it is in the form of a writing signed by the party
granting the waiver.
 
6.5         Time is of the Essence. Time is expressly made of the essence with
respect to each and every provision of these Arbitration Provisions.
 
[Remainder of page intentionally left blank]
 
 
19

 

Exhibit A
 
SECURED CONVERTIBLE PROMISSORY NOTE
 
Effective Date: October 15, 2018  U.S. $775,000.00
 
FOR VALUE RECEIVED, Growlife, Inc., a Delaware corporation (“Borrower”),
promises to pay to Iliad Research and Trading, L.P., a Utah limited partnership,
or its successors or assigns (“Lender”), $775,000.00 and any interest, fees,
charges, and late fees on the date that is nine (9) months after the Purchase
Price Date in accordance with the terms set forth herein and to pay interest on
the Outstanding Balance at the rate of ten percent (10%) per annum from the
Purchase Price Date until the same is paid in full. This Secured Convertible
Promissory Note (this “Note”) is issued and made effective as of October 15,
2018 (the “Effective Date”). This Note is issued pursuant to that certain
Securities Purchase Agreement dated October 15, 2018, as the same may be amended
from time to time, by and between Borrower and Lender (the “Purchase
Agreement”). All interest calculations hereunder shall be computed on the basis
of a 360-day year comprised of twelve (12) thirty (30) day months, shall
compound daily and shall be payable in accordance with the terms of this Note.
Certain capitalized terms used herein are defined in Attachment 1 attached
hereto and incorporated herein by this reference.
 
This Note carries an OID of $70,000.00. In addition, Borrower agrees to pay
$5,000.00 to Lender to cover Lender’s legal fees, accounting costs, due
diligence, monitoring and other transaction costs incurred in connection with
the purchase and sale of this Note (the “Transaction Expense Amount”), all of
which amount is included in the initial principal balance of this Note. The
purchase price for this Note and the Warrant (as defined in the Purchase
Agreement) shall be $700,000.00 (the “Purchase Price”), computed as follows:
$775,000.00 original principal balance, less the OID, less the Transaction
Expense Amount. The Purchase Price shall be payable by Lender by wire transfer
of immediately available funds.
 
10. Payment; Prepayment.
 
10.1. Payment. All payments owing hereunder shall be in lawful money of the
United States of America or Conversion Shares (as defined below), as provided
for herein, and delivered to Lender at the address or bank account furnished to
Borrower for that purpose. All payments shall be applied first to (a) costs of
collection, if any, then to (b) fees and charges, if any, then to (c) accrued
and unpaid interest, and thereafter, to (d) principal.
 
10.2. Prepayment. Notwithstanding the foregoing, so long as Borrower has not
received a Conversion Notice (as defined below) from Lender where the applicable
Conversion Shares have not yet been delivered and so long as no Event of Default
(as defined below) has occurred since the Effective Date (whether declared by
Lender or undeclared and regardless of whether or not cured), then Borrower
shall have the right, exercisable on not less than five (5) Trading Days prior
written notice to Lender to prepay the Outstanding Balance of this Note, in
full, in accordance with this Section 1. Any notice of prepayment hereunder (an
“Optional Prepayment Notice”) shall be delivered to Lender at its registered
address and shall state: (i) that Borrower is exercising its right to prepay
this Note, and (ii) the date of prepayment, which shall be not less than five
(5) Trading Days from the date of the Optional Prepayment Notice. On the date
fixed for prepayment (the “Optional Prepayment Date”), Borrower shall make
payment of the Optional Prepayment Amount (as defined below) to or upon the
order of Lender as may be specified by Lender in writing to Borrower. If
Borrower exercises its right to prepay this Note, Borrower shall make payment to
Lender of an amount in cash equal to 125% multiplied by the then Outstanding
Balance of this Note (the “Optional Prepayment Amount”). In the event Borrower
delivers the Optional Prepayment Amount to Lender prior to the Optional
Prepayment Date or without delivering an Optional Prepayment Notice to Lender as
set forth herein without Lender’s prior written consent, the Optional Prepayment
Amount shall not be deemed to have been paid to Lender until the Optional
Prepayment Date. Moreover, in such event the Optional Prepayment Liquidated
Damages Amount will automatically be added to the Outstanding Balance of this
Note on the day Borrower delivers the Optional Prepayment Amount to Lender. In
the event Borrower delivers the Optional Prepayment Amount without an Optional
Prepayment Notice, then the Optional Prepayment Date will be deemed to be the
date that is five (5) Trading Days from the date that the Optional Prepayment
Amount was delivered to Lender and Lender shall be entitled to exercise its
conversion rights set forth herein during such five (5) day period. In addition,
if Borrower delivers an Optional Prepayment Notice and fails to pay the Optional
Prepayment Amount due to Lender within two (2) Trading Days following the
Optional Prepayment Date, Borrower shall forever forfeit its right to prepay
this Note.
 
 
20

 
 
11. Security. This Note is secured by that certain Security Agreement of even
date herewith, as the same may be amended from time to time (the “Security
Agreement”), executed by Borrower in favor of Lender encumbering all of
Borrower’s assets, as more specifically set forth in the Security Agreement, all
the terms and conditions of which are hereby incorporated into and made a part
of this Note.
 
12. Conversion.
 
12.1. Conversions. Lender has the right at any time after the Purchase Price
Date until the Outstanding Balance has been paid in full, including without
limitation until any Optional Prepayment Date (even if Lender has received an
Optional Prepayment Notice), at its election, to convert (each instance of
conversion is referred to herein as a “Conversion”) all or any part of the
Outstanding Balance into shares (“Conversion Shares”) of fully paid and
non-assessable common stock, $0.0001 par value per share (“Common Stock”), of
Borrower as per the following conversion formula: the number of Conversion
Shares equals the amount being converted (the “Conversion Amount”) divided by
the Conversion Price (as defined below). Conversion notices in the form attached
hereto as Exhibit A (each, a “Conversion Notice”) may be effectively delivered
to Borrower by any method of Lender’s choice (including but not limited to
facsimile, email, mail, overnight courier, or personal delivery), and all
Conversions shall be cashless and not require further payment from Lender.
Borrower shall deliver the Conversion Shares from any Conversion to Lender in
accordance with Section 9 below.
 
12.2. Conversion Price. Subject to the adjustments set forth herein, the
conversion price (the “Conversion Price”) for each Conversion shall be equal to
65% (the “Conversion Factor”) multiplied by the average of the three (3) lowest
VWAPs in the twenty (20) Trading Days immediately preceding the applicable
Conversion. Additionally, if at any time after the Effective Date, the
Conversion Shares are not DTC Eligible, then the then-current Conversion Factor
will automatically be reduced by 5% for all future Conversions. Finally, in
addition to the Default Effect, if any Major Default occurs after the Effective
Date, the Conversion Factor shall automatically be reduced for all future
Conversions by an additional 5% for each of the first three (3) Major Defaults
that occur after the Effective Date (for the avoidance of doubt, each occurrence
of any Major Default shall be deemed to be a separate occurrence for purposes of
the foregoing reductions in Conversion Factor, even if the same Major Default
occurs three (3) separate times). For example, the first time the Conversion
Shares are not DTC Eligible, the Conversion Factor for future Conversions
thereafter will be reduced from 65% to 60% for purposes of this example. If,
thereafter, there are three (3) separate occurrences of a Major Default pursuant
to Section 5.1(a), then for purposes of this example the Conversion Factor would
be reduced by 5% for the first such occurrence, and so on for each of the second
and third occurrences of such Major Default.
 
13. Redemption Right. At any time after the date that is ninety (90) days from
the Effective Date, Lender shall have right to cause Borrower to redeem up to
66.67% of the outstanding balance of this Note by delivering to Borrower a
written notice (“Redemption Notice”) specifying the amount that Lender desires
Borrower to redeem (the “Redemption Amount”). Upon Lender’s delivery of a
Redemption Notice to Borrower, Borrower will have five (5) Trading Days to pay
the Redemption Amount in cash (plus the 25% prepayment premium set forth in
Section 1.2 above) to Lender. Lender may deliver Redemption Notices to Borrower
in one or more increments, up to the total Redemption Amount.
 
 
21

 
 
14. Defaults and Remedies.
 
14.1. Defaults. The following are events of default under this Note (each, an
“Event of Default”): Borrower fails to pay any principal, interest, fees,
charges, or any other amount when due and payable hereunder; Borrower fails to
deliver any Conversion Shares in accordance with the terms hereof; a receiver,
trustee or other similar official shall be appointed over Borrower or a material
part of its assets and such appointment shall remain uncontested for twenty (20)
days or shall not be dismissed or discharged within sixty (60) days; Borrower
becomes insolvent or generally fails to pay, or admits in writing its inability
to pay, its debts as they become due, subject to applicable grace periods, if
any; Borrower makes a general assignment for the benefit of creditors; Borrower
files a petition for relief under any bankruptcy, insolvency or similar law
(domestic or foreign); an involuntary bankruptcy proceeding is commenced or
filed against Borrower; Borrower or any pledgor, trustor, or guarantor of this
Note defaults or otherwise fails to observe or perform any covenant, obligation,
condition or agreement of Borrower or such pledgor, trustor, or guarantor
contained herein or in any other Transaction Document (as defined in the
Purchase Agreement), other than those specifically set forth in this Section 5.1
and Section 4 of the Purchase Agreement; any representation, warranty or other
statement made or furnished by or on behalf of Borrower or any pledgor, trustor,
or guarantor of this Note to Lender herein, in any Transaction Document, or
otherwise in connection with the issuance of this Note is false, incorrect,
incomplete or misleading in any material respect when made or furnished; the
occurrence of a Fundamental Transaction without Lender’s prior written consent;
Borrower fails to maintain the Share Reserve as required under the Purchase
Agreement; Borrower effectuates a reverse split of its Common Stock without
twenty (20) Trading Days prior written notice to Lender; any money judgment,
writ or similar process is entered or filed against Borrower or any subsidiary
of Borrower or any of its property or other assets for more than $100,000.00,
and shall remain unvacated, unbonded or unstayed for a period of twenty (20)
calendar days unless otherwise consented to by Lender; Borrower’s Common Stock
fails to be DTC Eligible; Borrower fails to observe or perform any covenant set
forth in Section 4 of the Purchase Agreement (other than the covenant with
respect to Unapproved Variable Security Issuances); Borrower makes an Unapproved
Variable Security Issuance; or Borrower, any affiliate of Borrower, or any
pledgor, trustor, or guarantor of this Note breaches any covenant or other term
or condition contained in any Other Agreements.
 
14.2. Remedies. At any time and from time to time after Lender becomes aware of
the occurrence of any Event of Default, Lender may accelerate this Note by
written notice to Borrower, with the Outstanding Balance becoming immediately
due and payable in cash at the Mandatory Default Amount. Notwithstanding the
foregoing, at any time following the occurrence of any Event of Default, Lender
may, at its option, elect to increase the Outstanding Balance by applying the
Default Effect (subject to the limitation set forth below) via written notice to
Borrower without accelerating the Outstanding Balance, in which event the
Outstanding Balance shall be increased as of the date of the occurrence of the
applicable Event of Default pursuant to the Default Effect, but the Outstanding
Balance shall not be immediately due and payable unless so declared by Lender
(for the avoidance of doubt, if Lender elects to apply the Default Effect
pursuant to this sentence, it shall reserve the right to declare the Outstanding
Balance immediately due and payable at any time and no such election by Lender
shall be deemed to be a waiver of its right to declare the Outstanding Balance
immediately due and payable as set forth herein unless otherwise agreed to by
Lender in writing). Notwithstanding the foregoing, upon the occurrence of any
Event of Default described in clauses (c), (d), (e), (f) or (g) of Section 5.1,
the Outstanding Balance as of the date of acceleration shall become immediately
and automatically due and payable in cash at the Mandatory Default Amount,
without any written notice required by Lender. At any time following the
occurrence of any Event of Default, upon written notice given by Lender to
Borrower, interest shall accrue on the Outstanding Balance beginning on the date
the applicable Event of Default occurred at an interest rate equal to the lesser
of 22% per annum or the maximum rate permitted under applicable law (“Default
Interest”). For the avoidance of doubt, Lender may continue making Conversions
at any time following an Event of Default until such time as the Outstanding
Balance is paid in full. Borrower further acknowledges and agrees that Lender
may continue making Conversions following the entry of any judgment or
arbitration award in favor of Lender until such time that the entire judgment
amount or arbitration award is paid in full. Borrower agrees that any judgment
or arbitration award will, by its terms, be made convertible into Common Stock.
Any Conversions made following a judgment or arbitration award shall be made
pursuant to the following formula: the amount of the judgment or arbitration
award being converted divided by 80% of the lowest Closing Bid Price in the ten
(10) Trading Days immediately preceding the date of Conversion. In such event,
Borrower and Lender agree that it is their expectation that any such judgment
amount or arbitration award that is converted will tack back to the Purchase
Price Date for purposes of determining the holding period under Rule 144.
Borrower and Lender agree and stipulate that any judgment or arbitration award
entered against Borrower shall be reduced by $1,000.00 and such $1,000.00 shall
become the new Outstanding Balance of this Note and this Note shall expressly
survive such judgment or arbitration award. Additionally, following the
occurrence of any Event of Default, Borrower may, at its option, pay any
Conversion in cash instead of Conversion Shares by paying to Lender on or before
the applicable Delivery Date (as defined below) a cash amount equal to the
number of Conversion Shares set forth in the applicable Conversion Notice
multiplied by the highest intra-day trading price of the Common Stock that
occurs during the period beginning on the date the applicable Event of Default
occurred and ending on the date of the applicable Conversion Notice. In
connection with acceleration described herein, Lender need not provide, and
Borrower hereby waives, any presentment, demand, protest or other notice of any
kind, and Lender may immediately and without expiration of any grace period
enforce any and all of its rights and remedies hereunder and all other remedies
available to it under applicable law. Such acceleration may be rescinded and
annulled by Lender at any time prior to payment hereunder and Lender shall have
all rights as a holder of the Note until such time, if any, as Lender receives
full payment pursuant to this Section 5.2. No such rescission or annulment shall
affect any subsequent Event of Default or impair any right consequent thereon.
Nothing herein shall limit Lender’s right to pursue in one or more arbitrations
any other remedies available to it at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief with
respect to Borrower’s failure to timely deliver Conversion Shares upon
Conversion of the Note as required pursuant to the terms hereof.
 
 
22

 
 
15. Unconditional Obligation; No Offset. Borrower acknowledges that this Note is
an unconditional, valid, binding and enforceable obligation of Borrower not
subject to offset, deduction or counterclaim of any kind. Borrower hereby waives
any rights of offset it now has or may have hereafter against Lender, its
successors and assigns, and agrees to make the payments or Conversions called
for herein in accordance with the terms of this Note.
 
16. Waiver. No waiver of any provision of this Note shall be effective unless it
is in the form of a writing signed by the party granting the waiver. No waiver
of any provision or consent to any prohibited action shall constitute a waiver
of any other provision or consent to any other prohibited action, whether or not
similar. No waiver or consent shall constitute a continuing waiver or consent or
commit a party to provide a waiver or consent in the future except to the extent
specifically set forth in writing.
 
17. Adjustment of Conversion Price upon Subdivision or Combination of Common
Stock. Without limiting any provision hereof, if Borrower at any time on or
after the Effective Date subdivides (by any stock split, stock dividend,
recapitalization or otherwise) one or more classes of its outstanding shares of
Common Stock into a greater number of shares, the Conversion Price in effect
immediately prior to such subdivision will be proportionately reduced. Without
limiting any provision hereof, if Borrower at any time on or after the Effective
Date combines (by combination, reverse stock split or otherwise) one or more
classes of its outstanding shares of Common Stock into a smaller number of
shares, the Conversion Price in effect immediately prior to such combination
will be proportionately increased. Any adjustment pursuant to this Section 8
shall become effective immediately after the effective date of such subdivision
or combination. If any event requiring an adjustment under this Section 8 occurs
during the period that a Conversion Price is calculated hereunder, then the
calculation of such Conversion Price shall be adjusted appropriately to reflect
such event.
 
18. Method of Conversion Share Delivery. On or before the close of business on
the third (3rd) Trading Day following each date of delivery of a Conversion
Notice (the “Delivery Date”), Borrower shall deliver or cause to be delivered to
Lender or its broker (as designated in the Conversion Notice), via reputable
overnight courier, a certificate or certificates representing the aggregate
number of Conversion Shares to which Lender shall be entitled, registered in the
name of Lender or its designee. For the avoidance of doubt, Borrower has not met
its obligation to deliver Conversion Shares by the Delivery Date unless Lender
or its broker, as applicable, has actually received the certificate representing
the applicable Conversion Shares no later than the close of business on the
relevant Delivery Date pursuant to the terms set forth above. Moreover, and
notwithstanding anything to the contrary herein or in any other Transaction
Document, in the event Borrower or its transfer agent refuses to deliver any
Conversion Shares to Lender on grounds that such issuance is in violation of
Rule 144 under the Securities Act of 1933, as amended (“Rule 144”), Borrower
shall deliver or cause its transfer agent to deliver the applicable Conversion
Shares to Lender with a restricted securities legend, but otherwise in
accordance with the provisions of this Section 9. In conjunction therewith,
Borrower will also deliver to Lender a written opinion from its counsel or its
transfer agent’s counsel opining as to why the issuance of the applicable
Conversion Shares violates Rule 144.
 
19. Conversion Delays. If Borrower fails to deliver Conversion Shares in
accordance with the timeframe stated in Section 9, Lender, at any time prior to
selling all of those Conversion Shares, may rescind in whole or in part that
particular Conversion attributable to the unsold Conversion Shares, with a
corresponding increase to the Outstanding Balance (any returned amount will tack
back to the Purchase Price Date for purposes of determining the holding period
under Rule 144). In addition, for each Conversion, in the event that Conversion
Shares are not delivered by the fourth (4th) Trading Day (inclusive of the day
of the Conversion), a late fee equal to the greater of (a) $500.00 and (b) 2% of
the applicable Conversion Share Value rounded to the nearest multiple of $100.00
(but in any event the cumulative amount of such late fees for each Conversion
shall not exceed 200% of the applicable Conversion Share Value) will be assessed
for each day after the third (3rd) Trading Day (inclusive of the day of the
Conversion) until Conversion Share delivery is made; and such late fee will be
added to the Outstanding Balance (such fees, the “Conversion Delay Late Fees”).
For illustration purposes only, if Lender delivers a Conversion Notice to
Borrower pursuant to which Borrower is required to deliver 100,000 Conversion
Shares to Lender and on the Delivery Date such Conversion Shares have a
Conversion Share Value of $20,000.00 (assuming a Closing Trade Price on the
Delivery Date of $0.20 per share of Common Stock), then in such event a
Conversion Delay Late Fee in the amount of $500.00 per day (the greater of
$500.00 per day and $20,000.00 multiplied by 2%, which is $400.00) would be
added to the Outstanding Balance of the Note until such Conversion Shares are
delivered to Lender. For purposes of this example, if the Conversion Shares are
delivered to Lender twenty (20) days after the applicable Delivery Date, the
total Conversion Delay Late Fees that would be added to the Outstanding Balance
would be $10,000.00 (20 days multiplied by $500.00 per day). If the Conversion
Shares are delivered to Lender one hundred (100) days after the applicable
Delivery Date, the total Conversion Delay Late Fees that would be added to the
Outstanding Balance would be $40,000.00 (100 days multiplied by $500.00 per day,
but capped at 200% of the Conversion Share Value).
 
 
23

 
 
20. Approved Variable Security Issuance. The outstanding balance of this Note
will automatically be increased by five percent (5%) for each Approved Variable
Security Issuance made by Borrower (without the need for Lender to provide any
notice to Borrower of such increase), which increase will be effective as of the
date of each applicable Approved Variable Security Issuance.
 
21. Ownership Limitation. Notwithstanding anything to the contrary contained in
this Note or the other Transaction Documents, if at any time Lender shall or
would be issued shares of Common Stock under any of the Transaction Documents,
but such issuance would cause Lender (together with its affiliates) to
beneficially own a number of shares exceeding 4.99% of the number of shares of
Common Stock outstanding on such date (including for such purpose the shares of
Common Stock issuable upon such issuance) (the “Maximum Percentage”), then
Borrower must not issue to Lender shares of Common Stock which would exceed the
Maximum Percentage. For purposes of this section, beneficial ownership of Common
Stock will be determined pursuant to Section 13(d) of the 1934 Act. The shares
of Common Stock issuable to Lender that would cause the Maximum Percentage to be
exceeded are referred to herein as the “Ownership Limitation Shares”. Borrower
will reserve the Ownership Limitation Shares for the exclusive benefit of
Lender. From time to time, Lender may notify Borrower in writing of the number
of the Ownership Limitation Shares that may be issued to Lender without causing
Lender to exceed the Maximum Percentage. Upon receipt of such notice, Borrower
shall be unconditionally obligated to immediately issue such designated shares
to Lender, with a corresponding reduction in the number of the Ownership
Limitation Shares. Notwithstanding the forgoing, the term “4.99%” above shall be
replaced with “9.99%” at such time as the Market Capitalization is less than
$10,000,000.00. Notwithstanding any other provision contained herein, if the
term “4.99%” is replaced with “9.99%” pursuant to the preceding sentence, such
increase to “9.99%” shall remain at 9.99% until increased, decreased or waived
by Lender as set forth below. By written notice to Borrower, Lender may
increase, decrease or waive the Maximum Percentage as to itself but any such
waiver will not be effective until the 61st day after delivery thereof. The
foregoing 61-day notice requirement is enforceable, unconditional and
non-waivable and shall apply to all affiliates and assigns of Lender.
 
22. Payment of Collection Costs. If this Note is placed in the hands of an
attorney for collection or enforcement prior to commencing arbitration or legal
proceedings, or is collected or enforced through any arbitration or legal
proceeding, or Lender otherwise takes action to collect amounts due under this
Note or to enforce the provisions of this Note, then Borrower shall pay the
costs incurred by Lender for such collection, enforcement or action including,
without limitation, attorneys’ fees and disbursements. Borrower also agrees to
pay for any costs, fees or charges of its transfer agent that are charged to
Lender pursuant to any Conversion or issuance of shares pursuant to this Note.
 
23. Opinion of Counsel. In the event that an opinion of counsel is needed for
any matter related to this Note, Lender has the right to have any such opinion
provided by its counsel. Lender also has the right to have any such opinion
provided by Borrower’s counsel.
 
24. Governing Law; Venue. This Note shall be construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Note shall be governed by, the internal
laws of the State of Utah, without giving effect to any choice of law or
conflict of law provision or rule (whether of the State of Utah or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Utah. The provisions set forth in the Purchase Agreement
to determine the proper venue for any disputes are incorporated herein by this
reference.
 
 
24

 
 
25. Resolution of Disputes.
 
25.1. Arbitration of Disputes. By its issuance or acceptance of this Note, as
applicable, each party agrees to be bound by the Arbitration Provisions (as
defined in the Purchase Agreement) set forth as an exhibit to the Purchase
Agreement.
 
25.2. Calculation Disputes. Notwithstanding the Arbitration Provisions, in the
case of a dispute as to any Calculation (as defined in the Purchase Agreement),
such dispute will be resolved in the manner set forth in the Purchase Agreement.
 
26. Cancellation. After repayment or conversion of the entire Outstanding
Balance, this Note shall be deemed paid in full, shall automatically be deemed
canceled, and shall not be reissued.
 
27. Amendments. The prior written consent of both parties hereto shall be
required for any change or amendment to this Note.
 
28. Assignments. Borrower may not assign this Note without the prior written
consent of Lender. This Note and any shares of Common Stock issued upon
conversion of this Note may be offered, sold, assigned or transferred by Lender
without the consent of Borrower.
 
29. Time is of the Essence. Time is expressly made of the essence with respect
to each and every provision of this Note and the documents and instruments
entered into in connection herewith.
 
30. Notices. Whenever notice is required to be given under this Note, unless
otherwise provided herein, such notice shall be given in accordance with the
subsection of the Purchase Agreement titled “Notices.”
 
31. Liquidated Damages. Lender and Borrower agree that in the event Borrower
fails to comply with any of the terms or provisions of this Note, Lender’s
damages would be uncertain and difficult (if not impossible) to accurately
estimate because of the parties’ inability to predict future interest rates,
future share prices, future trading volumes and other relevant factors.
Accordingly, Lender and Borrower agree that any fees, balance adjustments,
Default Interest or other charges assessed under this Note are not penalties but
instead are intended by the parties to be, and shall be deemed, liquidated
damages (under Lender’s and Borrower’s expectations that any such liquidated
damages will tack back to the Purchase Price Date for purposes of determining
the holding period under Rule 144).
 
32. Waiver of Jury Trial. EACH OF LENDER AND BORROWER IRREVOCABLY WAIVES ANY AND
ALL RIGHTS SUCH PARTY MAY HAVE TO DEMAND THAT ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR IN ANY WAY RELATED TO THIS NOTE OR THE
RELATIONSHIPS OF THE PARTIES HERETO BE TRIED BY JURY. THIS WAIVER EXTENDS TO ANY
AND ALL RIGHTS TO DEMAND A TRIAL BY JURY ARISING UNDER COMMON LAW OR ANY
APPLICABLE STATUTE, LAW, RULE OR REGULATION. FURTHER, EACH PARTY HERETO
ACKNOWLEDGES THAT SUCH PARTY IS KNOWINGLY AND VOLUNTARILY WAIVING SUCH PARTY’S
RIGHT TO DEMAND TRIAL BY JURY.
 
33. Voluntary Agreement. Borrower has carefully read this Note and has asked any
questions needed for Borrower to understand the terms, consequences and binding
effect of this Note and fully understand them. Borrower has had the opportunity
to seek the advice of an attorney of Borrower’s choosing, or has waived the
right to do so, and is executing this Note voluntarily and without any duress or
undue influence by Lender or anyone else.
 
 
25

 
 
34. Severability. If any part of this Note is construed to be in violation of
any law, such part shall be modified to achieve the objective of Borrower and
Lender to the fullest extent permitted by law and the balance of this Note shall
remain in full force and effect.
 
35. Par Value Adjustments. If at any time Lender delivers a Conversion Notice to
Borrower and as of such date the Conversion Price would be less than the Par
Value, then, as liquidated damages, Borrower must pay to Lender the Par Value
Adjustment Amount in cash within one (1) Trading Day of delivery of the
applicable Conversion Notice (a “Par Value Adjustment”). If Borrower does not
deliver the Par Value Adjustment Amount as required, then such amount shall
automatically be added to the Outstanding Balance. The number of Conversion
Shares deliverable pursuant to any relevant Conversion Notice following a Par
Value Adjustment shall be equal to (a) the Conversion Amount divided by (b) the
Par Value. In the event of a Par Value Adjustment, Lender will use a Conversion
Notice in substantially the form attached hereto as Exhibit B.
 
[Remainder of page intentionally left blank; signature page follows]
 
26

 
IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed as of the
Effective Date.
 
BORROWER:
 
Growlife, Inc.
 
 
By: /s/ Marco Hegyi
Name: Marco Hegyi
Title: CEO
 
ACKNOWLEDGED, ACCEPTED AND AGREED:
 
LENDER:
 
Iliad Research and Trading, L.P.
 
By: Iliad Management, LLC, its General Partner
 
By: Fife Trading, Inc., its Manager
 
 
By: /s/ John Fife
      John M. Fife, President
 
 
 
27

 

 
ATTACHMENT 1
DEFINITIONS
 
For purposes of this Note, the following terms shall have the following
meanings:
 
A1. “Approved Variable Security Issuance” means a Variable Security Issuance (as
defined in the Purchase Agreement) for which Borrower received Lender’s written
consent prior to the applicable issuance.
 
A2.  “Bloomberg” means Bloomberg L.P. (or if that service is not then reporting
the relevant information regarding the Common Stock, a comparable reporting
service of national reputation selected by Lender and reasonably satisfactory to
Borrower).
 
A3. “Closing Bid Price” and “Closing Trade Price” means the last closing bid
price and last closing trade price, respectively, for the Common Stock on its
principal market, as reported by Bloomberg, or, if its principal market begins
to operate on an extended hours basis and does not designate the closing bid
price or the closing trade price (as the case may be) then the last bid price or
last trade price, respectively, of the Common Stock prior to 4:00:00 p.m., New
York time, as reported by Bloomberg, or, if its principal market is not the
principal securities exchange or trading market for the Common Stock, the last
closing bid price or last trade price, respectively, of the Common Stock on the
principal securities exchange or trading market where the Common Stock is listed
or traded as reported by Bloomberg, or if the foregoing do not apply, the last
closing bid price or last trade price, respectively, of the Common Stock in the
over-the-counter market on the electronic bulletin board for the Common Stock as
reported by Bloomberg, or, if no closing bid price or last trade price,
respectively, is reported for the Common Stock by Bloomberg, the average of the
bid prices, or the ask prices, respectively, of any market makers for the Common
Stock as reported by OTC Markets Group, Inc., and any successor thereto. If the
Closing Bid Price or the Closing Trade Price cannot be calculated for the Common
Stock on a particular date on any of the foregoing bases, the Closing Bid Price
or the Closing Trade Price (as the case may be) of the Common Stock on such date
shall be the fair market value as mutually determined by Lender and Borrower. If
Lender and Borrower are unable to agree upon the fair market value of the Common
Stock, then such dispute shall be resolved in accordance with the procedures in
Section 16.2. All such determinations shall be appropriately adjusted for any
stock dividend, stock split, stock combination or other similar transaction
during such period.
 
A4. “Conversion Share Value” means the product of the number of Conversion
Shares deliverable pursuant to any Conversion multiplied by the Closing Trade
Price of the Common Stock on the Delivery Date for such Conversion.
 
A5. “Default Effect” means multiplying the Outstanding Balance as of the date
the applicable Event of Default occurred by (a) fifteen percent (15%) for each
occurrence of any Major Default, (b) ten percent (10%) for each occurrence of an
Unapproved Variable Security Issuance Default, or (c) five percent (5%) for each
occurrence of any Minor Default, and then adding the resulting product to the
Outstanding Balance as of the date the applicable Event of Default occurred,
with the sum of the foregoing then becoming the Outstanding Balance under this
Note as of the date the applicable Event of Default occurred; provided that the
aggregate amount of the Default Effect for all Major Defaults and Minor Defaults
shall not exceed twenty-five percent (25%); and provided further that the
Default Effect shall not apply to any Event of Default pursuant to Section
4.1(b) hereof. There shall be no limit on the number of times the Default Effect
may be applied with respect to Unapproved Variable Security Issuance Defaults.
 
A6. “DTC” means the Depository Trust Company or any successor thereto.
 
A7. “DTC Eligible” means, with respect to the Common Stock, that such Common
Stock is eligible to be deposited in certificate form at the DTC, cleared and
converted into electronic shares by the DTC and held in the name of the clearing
firm servicing Lender’s brokerage firm for the benefit of Lender.
 
A8. “Fundamental Transaction” means that (a) (i) Borrower or any of its
subsidiaries shall, directly or indirectly, in one or more related transactions,
consolidate or merge with or into (whether or not Borrower or any of its
subsidiaries is the surviving corporation) any other person or entity, or
(ii) Borrower or any of its subsidiaries shall, directly or indirectly, in one
or more related transactions, sell, lease, license, assign, transfer, convey or
otherwise dispose of all or substantially all of its respective properties or
assets to any other person or entity, or (iii) Borrower or any of its
subsidiaries shall, directly or indirectly, in one or more related transactions,
allow any other person or entity to make a purchase, tender or exchange offer
that is accepted by the holders of more than 50% of the outstanding shares of
voting stock of Borrower (not including any shares of voting stock of Borrower
held by the person or persons making or party to, or associated or affiliated
with the persons or entities making or party to, such purchase, tender or
exchange offer), or (iv) Borrower or any of its subsidiaries shall, directly or
indirectly, in one or more related transactions, consummate a stock or share
purchase agreement or other business combination (including, without limitation,
a reorganization, recapitalization, spin-off or scheme of arrangement) with any
other person or entity whereby such other person or entity acquires more than
50% of the outstanding shares of voting stock of Borrower (not including any
shares of voting stock of Borrower held by the other persons or entities making
or party to, or associated or affiliated with the other persons or entities
making or party to, such stock or share purchase agreement or other business
combination), or (v) Borrower or any of its subsidiaries shall, directly or
indirectly, in one or more related transactions, reorganize, recapitalize or
reclassify the Common Stock, other than an increase in the number of authorized
shares of Borrower’s Common Stock, or (b) any “person” or “group” (as these
terms are used for purposes of Sections 13(d) and 14(d) of the 1934 Act and the
rules and regulations promulgated thereunder) is or shall become the “beneficial
owner” (as defined in Rule 13d-3 under the 1934 Act), directly or indirectly, of
50% of the aggregate ordinary voting power represented by issued and outstanding
voting stock of Borrower.
 
 
28

 
 
A9. “Major Default” means any Event of Default occurring under Sections 5.1(a),
5.1(k), or 5.1(o) of this Note.
 
A10. “Mandatory Default Amount” means the greater of (a) the Outstanding Balance
divided by the Conversion Price on the date the Mandatory Default Amount is
demanded, multiplied by the VWAP on the date the Mandatory Default Amount is
demanded, or (b) the Outstanding Balance following the application of the
Default Effect.
 
A11. “Market Capitalization” means a number equal to (a) the average VWAP of the
Common Stock for the immediately preceding fifteen (15) Trading Days, multiplied
by (b) the aggregate number of outstanding shares of Common Stock as reported on
Borrower’s most recently filed Form 10-Q or Form 10-K.
 
A12. “Minor Default” means any Event of Default that is not a Major Default or
an Unapproved Variable Security Issuance Default.
 
A13. “OID” means an original issue discount.
 
A14. “Optional Prepayment Liquidated Damages Amount” means an amount equal to
the difference between (a) the product of (i) the number of shares of Common
Stock obtained by dividing (1) the applicable Optional Prepayment Amount by (2)
the Conversion Price as of the date Borrower delivered the applicable Optional
Prepayment Amount to Lender, multiplied by (ii) the Closing Trade Price of the
Common Stock on the date Borrower delivered the applicable Optional Prepayment
Amount to Lender, and (b) the applicable Optional Prepayment Amount paid by
Borrower to Lender. For illustration purposes only, if the applicable Optional
Prepayment Amount were $50,000.00, the Conversion Price as of the date the
Optional Prepayment Amount was paid to Lender was equal to $0.75 per share of
Common Stock, and the Closing Trade Price of a share of Common Stock as of such
date was equal to $1.00, then the Optional Prepayment Liquidated Damages Amount
would equal $16,666.67 computed as follows: (a) $66,666.67 (calculated as (i)
(1) $50,000.00 divided by (2) $0.75 multiplied by (ii) $1.00) minus (b)
$50,000.00.
 
A15. “Other Agreements” means, collectively, (a) all existing and future
agreements and instruments between, among or by Borrower (or an affiliate), on
the one hand, and Lender (or an affiliate), on the other hand, and (b) any
financing agreement or a material agreement that affects Borrower’s ongoing
business operations.
 
A16. “Outstanding Balance” means as of any date of determination, the Purchase
Price, as reduced or increased, as the case may be, pursuant to the terms hereof
for payment, Conversion, offset, or otherwise, plus the OID, the Transaction
Expense Amount, accrued but unpaid interest, collection and enforcements costs
(including attorneys’ fees) incurred by Lender, transfer, stamp, issuance and
similar taxes and fees related to Conversions, and any other fees or charges
(including without limitation Conversion Delay Late Fees) incurred under this
Note.
 
A17. “Par Value” means the par value of the Common Stock on any relevant date of
determination. The Par Value as of the Effective Date is $0.0001.
 
A18. “Par Value Adjustment Amount” means an amount calculated as follows: (a)
the number of Conversion Shares deliverable under a particular Conversion Notice
(prior to any Par Value Adjustment) multiplied by the Par Value, less (b) the
Conversion Amount (prior to any Par Value Adjustment), plus (c) $500.00. For
illustration purposes only, if for a given Conversion, the Conversion Amount was
$20,000.00, the Conversion Price was $0.0008 and the Par Value was $0.001 then
the Par Value Adjustment Amount would be $5,500.00 (25,000,000 Conversion Shares
($20,000.00/$0.0008) multiplied by the Par Value of $0.001 ($25,000.00) minus
the Conversion Amount of $20,000.00 plus $500.00 equals $5,500.00).
 
A19. “Purchase Price Date” means the date the Purchase Price is delivered by
Lender to Borrower.
 
A20. “Trading Day” means any day on which the New York Stock Exchange is open
for trading.
 
A21. “Unapproved Variable Security Issuance” means a Variable Security Issuance
for which Borrower did not receive Lender’s written consent prior to the
applicable issuance.
 
A22. “Unapproved Variable Security Issuance Default” means an Event of Default
occurring under Section 5.1(p) of this Note.
 
A23. “VWAP” means the volume weighted average price of the Common Stock on the
principal market for a particular Trading Day or set of Trading Days, as the
case may be, as reported by Bloomberg.
 
[Remainder of page intentionally left blank]
 
 
29

 
EXHIBIT A
 
Iliad Research and Trading, L.P.
303 East Wacker Drive, Suite 1040
Chicago, Illinois 60601
 
Growlife, Inc.                               Date: __________________
Attn: Marco Hegyi, CEO
5400 Carillon Point
Kirkland, Washington 98033
 
CONVERSION NOTICE
 
The above-captioned Lender hereby gives notice to Growlife, Inc., a Delaware
corporation (the “Borrower”), pursuant to that certain Secured Convertible
Promissory Note made by Borrower in favor of Lender on October 15, 2018 (the
“Note”), that Lender elects to convert the portion of the Note balance set forth
below into fully paid and non-assessable shares of Common Stock of Borrower as
of the date of conversion specified below. Said conversion shall be based on the
Conversion Price set forth below. In the event of a conflict between this
Conversion Notice and the Note, the Note shall govern, or, in the alternative,
at the election of Lender in its sole discretion, Lender may provide a new form
of Conversion Notice to conform to the Note. Capitalized terms used in this
notice without definition shall have the meanings given to them in the Note.
 
A. 
Date of Conversion: 
____________
B. 
Conversion #: 
____________
C. 
Conversion Amount: 
____________
D. 
Conversion Price: _______________
E. 
Conversion Shares: _______________ (C divided by D)
F. 
Remaining Outstanding Balance of Note: ____________*
 
* Subject to adjustments for corrections, defaults, interest and other
adjustments permitted by the Transaction Documents (as defined in the Purchase
Agreement), the terms of which shall control in the event of any dispute between
the terms of this Conversion Notice and such Transaction Documents.
 
So that DTC processing can begin, please deliver, via reputable overnight
courier, a certificate representing DTC Eligible Conversion Shares to:
 
Name:                       
_____________________________________
Address:                       
_____________________________________
_____________________________________
 
To the extent the Conversion Shares are not DTC Eligible, please deliver, via
reputable overnight courier, a certificate representing the non-DTC Eligible
Conversion Shares to the party at the address set forth above.
 
[Signature Page Follows]
 
 
30

 
 
 
Sincerely,
 
Lender:
 
Iliad Research and Trading, L.P.
 
By: Iliad Management, LLC, its General Partner
 
By: Fife Trading, Inc., its Manager
 
 
By:                                                      
      John M. Fife, President
 
 
 
31

 
EXHIBIT B
 
Iliad Research and Trading, L.P.
303 East Wacker Drive, Suite 1040
Chicago, Illinois 60601
 
Growlife, Inc.                         Date: __________________
Attn: Marco Hegyi, CEO
5400 Carillon Point
Kirkland, Washington 98033
 
CONVERSION NOTICE
 
The above-captioned Lender hereby gives notice to Growlife, Inc., a Delaware
corporation (the “Borrower”), pursuant to that certain Secured Convertible
Promissory Note made by Borrower in favor of Lender on October 15, 2018 (the
“Note”), that Lender elects to convert the portion of the Note balance set forth
below into fully paid and non-assessable shares of Common Stock of Borrower as
of the date of conversion specified below. Said conversion shall be based on the
Conversion Price set forth below. In the event of a conflict between this
Conversion Notice and the Note, the Note shall govern, or, in the alternative,
at the election of Lender in its sole discretion, Lender may provide a new form
of Conversion Notice to conform to the Note. Capitalized terms used in this
notice without definition shall have the meanings given to them in the Note.
 
A. 
Date of Conversion: 
____________
B. 
Conversion #: 
____________
C. 
Conversion Amount: 
____________
D. 
Par Value Adjustment Amount: _______________
E. 
Conversion Price: _______________ (Par Value)
F. 
Conversion Shares: _______________ (C divided by E)
G. 
Remaining Outstanding Balance of Note: ____________*
 
* Subject to adjustments for corrections, defaults, interest and other
adjustments permitted by the Transaction Documents (as defined in the Purchase
Agreement), the terms of which shall control in the event of any dispute between
the terms of this Conversion Notice and such Transaction Documents.
 
So that DTC processing can begin, please deliver, via reputable overnight
courier, a certificate representing DTC Eligible Conversion Shares to:
 
Name:                       
_____________________________________
Address:                       
_____________________________________
_____________________________________
 
To the extent the Conversion Shares are not DTC Eligible, please deliver, via
reputable overnight courier, a certificate representing the non-DTC Eligible
Conversion Shares to the party at the address set forth above.
 
The Par Value Adjustment Amount must be paid in cash within one (1) Trading Day
of your receipt of this Conversion Notice.
 
[Signature Page Follows]
 
 
32

 
 
 
Sincerely,
 
Lender:
 
Iliad Research and Trading, L.P.
 
By: Iliad Management, LLC, its General Partner
 
By: Fife Trading, Inc., its Manager
 
 
By:                                                      
      John M. Fife, President
 
 
33

 
Exhibit B
 
THIS WARRANT AND THE COMMON STOCK ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THIS WARRANT AND THE COMMON STOCK
ISSUABLE HEREUNDER MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN
THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS WARRANT OR ANY
SHARES ISSUABLE HEREUNDER UNDER SUCH ACT AND ANY APPLICABLE STATE SECURITIES LAW
OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO GROWLIFE, INC. OR ITS
TRANSFER AGENT THAT SUCH REGISTRATION IS NOT REQUIRED.
 
GROWLIFE, INC.
 
WARRANT TO PURCHASE SHARES OF COMMON STOCK
 
1. Issuance. For good and valuable consideration as set forth in the Purchase
Agreement (as defined below), including without limitation the Purchase Price
(as defined in the Purchase Agreement), the receipt and sufficiency of which are
hereby acknowledged by Growlife, Inc., a Delaware corporation (“Company”); Iliad
Research and Trading, L.P., a Utah limited partnership, its successors and/or
registered assigns (“Investor”), is hereby granted the right to purchase at any
time on or after the Issue Date (as defined below) until the date which is the
last calendar day of the month in which the fifth anniversary of the Issue Date
occurs (the “Expiration Date”), a number of fully paid and non-assessable shares
(the “Warrant Shares”) of Company’s common stock, par value $0.0001 per share
(the “Common Stock”), equal to $387,500.00 divided by the Market Price (as of
the Issue Date), as such number may be adjusted from time to time pursuant to
the terms and conditions of this Warrant to Purchase Shares of Common Stock
(this “Warrant”).
 
This Warrant is being issued pursuant to the terms of that certain Securities
Purchase Agreement dated October 15, 2018, to which Company and Investor are
parties (as the same may be amended from time to time, the “Purchase
Agreement”). Certain capitalized terms used herein are defined in Attachment 1
attached hereto and incorporated herein by this reference. Moreover, to the
extent any defined terms herein are defined in any other Transaction Document
(as so noted herein), such defined term shall remain applicable in this Warrant
even if the other Transaction Document has been released, satisfied, or is
otherwise cancelled.
 
This Warrant was issued to Investor on October 15, 2018 (the “Issue Date”).
 
2. Exercise of Warrant.
 
2.1. General.
 
This Warrant is exercisable in whole or in part at any time and from time to
time commencing on the Issue Date and ending on the Expiration Date. Such
exercise shall be effectuated by submitting to Company (either by delivery to
Company or by email or facsimile transmission) a completed and signed Notice of
Exercise substantially in the form attached to this Warrant as Exhibit A (the
“Notice of Exercise”). The date a Notice of Exercise is either faxed, emailed or
delivered to Company shall be the “Exercise Date,” provided that, if such
exercise represents the full exercise of the outstanding balance of this
Warrant, Investor shall tender this Warrant to Company within five (5) Trading
Days thereafter, but only if the Delivery Shares to be delivered pursuant to the
Notice of Exercise have been delivered to Investor as of such date. The Notice
of Exercise shall be executed by Investor and shall indicate (i) the number of
Delivery Shares to be issued pursuant to such exercise, and (ii) if applicable
(as provided below), whether the exercise is a cashless exercise.
 
 
34

 
 
Notwithstanding any other provision contained herein or in any other Transaction
Document to the contrary, at any time prior to the Expiration Date, Investor may
elect a “cashless” exercise of this Warrant for any Warrant Shares whereby
Investor shall be entitled to receive a number of shares of Common Stock equal
to (i) the excess of the Current Market Value over the aggregate Exercise Price
of the Exercise Shares, divided by (ii) the Adjusted Price.
 
If the Notice of Exercise form elects a “cash” exercise, the Exercise Price per
share of Common Stock for the Delivery Shares shall be payable, at the election
of Investor, in cash or by certified or official bank check or by wire transfer
in accordance with instructions provided by Company at the request of Investor.
 
Upon the appropriate payment to Company, if any, of the Exercise Price for the
Delivery Shares, Company shall promptly, but in no case later than the date that
is three (3) Trading Days following the date the Exercise Price is paid to
Company (or with respect to a “cashless exercise,” the date that is three (3)
Trading Days following the Exercise Date) (the “Delivery Date”), provided that
the Common Stock is then DTC Eligible (as defined in the Note), deliver or cause
Company’s Transfer Agent (as defined in the Note) to deliver to Investor or its
broker (as designated in the Notice of Exercise), via reputable overnight
courier, a certificate, registered in the name of Investor or its designee,
representing DTC Eligible Common Stock equal to the applicable number of
Delivery Shares. If the Common Stock is not DTC Eligible at such time, such
shall constitute a breach of this Warrant, and Company shall instead, on or
before the applicable date set forth above in this subsection, issue and deliver
to Investor or its broker (as designated in the Notice of Exercise), via
reputable overnight courier, a certificate, registered in the name of Investor
or its designee, representing the applicable number of Delivery Shares. For the
avoidance of doubt, Company has not met its obligation to deliver Delivery
Shares within the required timeframe set forth above unless Investor or its
broker, as applicable, has actually received the certificate representing the
applicable Delivery Shares no later than the close of business on the latest
possible delivery date pursuant to the terms set forth above. Moreover, and
notwithstanding anything to the contrary herein or in any other Transaction
Document, in the event Company or its Transfer Agent refuses to deliver any
Delivery Shares to Investor on grounds that such issuance is in violation of
Rule 144 under the 1933 Act (as defined below) (“Rule 144”), Company shall
deliver or cause its Transfer Agent to deliver the applicable Delivery Shares to
Investor with a restricted securities legend, but otherwise in accordance with
the provisions of this Section 2.1(d). In conjunction therewith, Company will
also deliver to Investor a written opinion from its counsel or its Transfer
Agent’s counsel opining as to why the issuance of the applicable Delivery Shares
violates Rule 144.
 
If Delivery Shares are delivered later than as required under subsection (d)
immediately above, Company agrees to pay, in addition to all other remedies
available to Investor in the Transaction Documents, a late charge equal to the
greater of (i) $500.00 and (ii) 2% of the product of (1) the number of shares of
Common Stock not issued to Investor on a timely basis and to which Investor is
entitled multiplied by (2) the VWAP of the Common Stock on the Trading Day
immediately preceding the last possible date which Company could have issued
such shares of Common Stock to Investor without violating this Warrant, rounded
to the nearest multiple of $100.00 (such resulting amount, the “Warrant Share
Value”) (but in any event the cumulative amount of such late fees for each
exercise shall not exceed 200% of the Warrant Share Value), per Trading Day
until such Warrant Shares are delivered (the “Late Fees”). Company acknowledges
and agrees that the failure to timely deliver Delivery Shares hereunder is a
material breach of this Warrant and that the Late Fees are properly charged as
liquidated damages to compensate Investor for such breach. Company shall pay any
Late Fees incurred under this subsection in immediately available funds upon
demand; provided, however, that, so long as the Note is outstanding, at the
option of Investor, such amount owed may be added to the principal amount of the
Note. Furthermore, in the event that Company fails for any reason to effect
delivery of the Delivery Shares as required under subsection (d) immediately
above, Investor may revoke all or part of the relevant Warrant exercise by
delivery of a notice to such effect to Company, whereupon Company and Investor
shall each be restored to their respective positions immediately prior to the
exercise of the relevant portion of this Warrant, except that the Late Fees
described above shall be payable through the date notice of revocation or
rescission is given to Company. Finally, in the event Company fails to deliver
any Delivery Shares to Investor for a period of ninety (90) days from the
Delivery Date, Investor may elect, in its sole discretion, to stop the
accumulation of the Late Fees as of such date and require Company to pay to
Investor a cash amount equal to (i) the total amount of all Late Fees that have
accumulated prior to the date of Investor’s election, plus (ii) the product of
the number of Delivery Shares deliverable to Investor on such date if it were to
exercise this Warrant with respect to the remaining number of Exercise Shares as
of such date multiplied by the Closing Trade Price of the Common Stock on the
Delivery Date (the “Cash Settlement Amount”). At such time as Investor makes an
election to require Company to pay to it the Cash Settlement Amount, such
obligation of Company shall be a valid and binding obligation of Company and
shall for all purposes be deemed to be a debt obligation of Company owed to
Investor as of the date it makes such election. Upon Company’s payment of the
Cash Settlement Amount to Investor, this Warrant shall be deemed to have been
satisfied. In addition, and for the avoidance of doubt, even if Company could
not deliver the number of Delivery Shares deliverable to Investor if it were to
exercise this Warrant with respect to the remaining number of Exercise Shares on
the date of repayment due to the provisions of Section 2.2, the provisions of
Section 2.2 will not apply with respect to Company’s payment of the Cash
Settlement Amount.
 
 
35

 
 
Investor shall be deemed to be the holder of the Delivery Shares (not including
any Ownership Limitation Shares (as defined below)) issuable to it in accordance
with the provisions of this Section 2.1 on the Exercise Date.
 
2.2. Ownership Limitation. Notwithstanding anything to the contrary contained in
this Warrant or the other Transaction Documents, if at any time Investor shall
or would be issued shares of Common Stock, but such issuance would cause
Investor (together with its affiliates) to own a number of shares exceeding
4.99% of the number of shares of Common Stock outstanding on such date (the
“Maximum Percentage”), Company must not issue to Investor shares of Common Stock
which would exceed the Maximum Percentage. The shares of Common Stock issuable
to Investor that would cause the Maximum Percentage to be exceeded are referred
to herein as the “Ownership Limitation Shares”. In such event, Company shall
reserve the Ownership Limitation Shares for the exclusive benefit of Investor.
From time to time, Investor may notify Company in writing of the number of the
Ownership Limitation Shares that may be issued to Investor without causing
Investor to exceed the Maximum Percentage. Upon receipt of such notice, Company
shall be unconditionally obligated to immediately issue such designated shares
to Investor, with a corresponding reduction in the number of the Ownership
Limitation Shares. Notwithstanding the foregoing, the term “4.99%” above shall
be replaced with “9.99%” at such time as the Market Capitalization is less than
$10,000,000.00. Notwithstanding any other provision contained herein, if the
term “4.99%” is replaced with “9.99%” pursuant to the preceding sentence, such
change to “9.99%” shall be permanent. By written notice to Company, Investor may
increase, decrease or waive the Maximum Percentage as to itself but any such
waiver will not be effective until the 61st day after delivery thereof. The
foregoing 61-day notice requirement is enforceable, unconditional and
non-waivable and shall apply to all affiliates and assigns of Investor.
 
3. Mutilation or Loss of Warrant. Upon receipt by Company of evidence
satisfactory to it of the loss, theft, destruction or mutilation of this
Warrant, and (in the case of loss, theft or destruction) receipt of reasonably
satisfactory indemnification, and (in the case of mutilation) upon surrender and
cancellation of this Warrant, Company will execute and deliver to Investor a new
Warrant of like tenor and date and any such lost, stolen, destroyed or mutilated
Warrant shall thereupon become void.
 
4. Rights of Investor. Investor shall not, by virtue of this Warrant alone, be
entitled to any rights of a stockholder in Company, either at law or in equity,
and the rights of Investor with respect to or arising under this Warrant are
limited to those expressed in this Warrant and are not enforceable against
Company except to the extent set forth herein.
 
5. Protection Against Dilution and Other Adjustments.
 
5.1. Capital Adjustments. If Company shall at any time prior to the expiration
of this Warrant subdivide the Common Stock, by split-up or stock split, or
otherwise, or combine its Common Stock, or issue additional shares of its Common
Stock as a dividend, the number of Warrant Shares issuable upon the exercise of
this Warrant shall forthwith be automatically increased proportionately in the
case of a subdivision, split or stock dividend, or proportionately decreased in
the case of a combination. Appropriate adjustments shall also be made to the
Exercise Price and other applicable amounts, but the aggregate purchase price
payable for the total number of Warrant Shares purchasable under this Warrant
(as adjusted) shall remain the same. Any adjustment under this Section 5.1 shall
become effective automatically at the close of business on the date the
subdivision or combination becomes effective, or as of the record date of such
dividend, or in the event that no record date is fixed, upon the making of such
dividend.
 
 
 
36

 
 
5.2. Reclassification, Reorganization and Consolidation. In case of any
reclassification, capital reorganization, or change in the capital stock of
Company (other than as a result of a subdivision, combination, or stock dividend
provided for in Section 5.1 above), then Company shall make appropriate
provision so that Investor shall have the right at any time prior to the
expiration of this Warrant to purchase, at a total price equal to that payable
upon the exercise of this Warrant, the kind and amount of shares of stock and
other securities and property receivable in connection with such
reclassification, reorganization, or change by a holder of the same number of
shares of Common Stock as were purchasable by Investor immediately prior to such
reclassification, reorganization, or change. In any such case appropriate
provisions shall be made with respect to the rights and interest of Investor so
that the provisions hereof shall thereafter be applicable with respect to any
shares of stock or other securities and property deliverable upon exercise
hereof, and appropriate adjustments shall be made to the purchase price per
Warrant Share payable hereunder, provided the aggregate purchase price shall
remain the same.
 
5.3. Subsequent Equity Sales. If Company or any subsidiary thereof, as
applicable, at any time and from time to time while this Warrant is outstanding,
shall sell or grant any option to purchase, or sell or grant any right to
reprice, or otherwise dispose of, sell or issue (or announce any offer, sale,
grant or any option to purchase or other disposition of) any Common Stock
(including any Common Stock issued under the Note, whether upon any type of
conversion or any Deemed Issuance), debt, warrants, options, preferred shares or
other instruments or securities which are convertible into or exercisable for
shares of Common Stock (together herein referred to as “Equity Securities”), at
an effective price per share less than the Exercise Price (such lower price, the
“Base Share Price”, and any such issuance, a “Dilutive Issuance”) (if the holder
of the Common Stock or Equity Securities so issued shall at any time, whether by
operation of purchase price adjustments, reset provisions, floating conversion,
exercise or exchange prices or otherwise, or due to warrants, options, or rights
per share which are issued in connection with such issuance, be entitled to
receive shares of Common Stock at an effective price per share that is less than
the Exercise Price, such issuance shall be deemed to have occurred for less than
the Exercise Price on such date of the Dilutive Issuance), then (a) the Exercise
Price shall be reduced and only reduced to equal the Base Share Price, and (b)
the number of Warrant Shares issuable upon the exercise of this Warrant shall be
increased to an amount equal to the number of Warrant Shares Investor could
purchase hereunder for an aggregate Exercise Price, as reduced pursuant to
subsection (a) above, equal to the aggregate Exercise Price payable immediately
prior to such reduction in Exercise Price, provided that the increase in the
number of Exercise Shares issuable under this Warrant made pursuant to this
Section 5.3 shall not at any time exceed a number equal to five (5) times the
number of Exercise Shares issuable under this Warrant as of the Issue Date (for
the avoidance of doubt, the foregoing cap on the number of Exercise Shares
issuable hereunder shall only apply to adjustments made pursuant to this Section
5.3 and shall not apply to adjustments made pursuant to Sections 5.1, 5.2 or any
other section of this Warrant). Such adjustments shall be made whenever such
Common Stock or Equity Securities are issued. Company shall notify Investor, in
writing, no later than the Trading Day following the issuance of any Common
Stock or Equity Securities subject to this Section 5.3, indicating therein the
applicable issuance price, or applicable reset price, exchange price, conversion
price, or other pricing terms (such notice, the “Dilutive Issuance Notice”).
Dilutive Issuance Notices shall be in the form set forth in Section 6 below. For
purposes of clarification, whether or not Company provides a Dilutive Issuance
Notice pursuant to this Section 5.3, upon the occurrence of any Dilutive
Issuance, after the date of such Dilutive Issuance, Investor is entitled to
receive the increased number of Warrant Shares provided for in subsection (b)
above at an Exercise Price equal to the Base Share Price regardless of whether
Investor accurately refers to the Base Share Price in the Notice of Exercise.
Additionally, following the occurrence of a Dilutive Issuance, all references in
this Warrant to “Warrant Shares” shall be a reference to the Warrant Shares as
increased pursuant to subsection (b) above, and all references in this Warrant
to “Exercise Price” shall be a reference to the Exercise Price as reduced
pursuant to subsection (a) above, as the same may occur from time to time
hereunder.
 
 
37

 
 
5.4. Exceptions to Adjustment. Notwithstanding the provisions of Section 5.3, no
adjustment to the Exercise Price shall be effected as a result of an Excepted
Issuance.
 
6. Certificate as to Adjustments. In each case of any adjustment or readjustment
in the number or kind of shares issuable on the exercise of this Warrant, or in
the Exercise Price, pursuant to the terms hereof, Company at its expense will
promptly cause its Chief Financial Officer or other appropriate designee to
compute such adjustment or readjustment in accordance with the terms of this
Warrant and prepare a certificate setting forth such adjustment or readjustment
and showing in detail the facts upon which such adjustment or readjustment is
based, including a statement of (a) the consideration received or receivable by
Company for any additional shares of Common Stock issued or sold or deemed to
have been issued or sold, (b) the number of shares of Common Stock outstanding
or deemed to be outstanding, and (c) the Exercise Price and the number of shares
of Common Stock to be received upon exercise of this Warrant, in effect
immediately prior to such adjustment or readjustment and as adjusted or
readjusted as provided in this Warrant. Nothing in this Section 6 shall be
deemed to limit any other provision contained herein.
 
7. Transfer to Comply with the Securities Act. This Warrant and the Warrant
Shares have not been registered under the Securities Act of 1933, as amended
(the “1933 Act”). Neither this Warrant nor the Warrant Shares may be sold,
transferred, pledged or hypothecated without (a) an effective registration
statement under the 1933 Act relating to such security or (b) an opinion of
counsel reasonably satisfactory to Company that registration is not required
under the 1933 Act; provided, however, that the foregoing restrictions on
transfer shall not apply to the transfer of the Warrant to an affiliate of
Investor. Until such time as registration has occurred under the 1933 Act, each
certificate for this Warrant and any Warrant Shares shall contain a legend, in
form and substance satisfactory to counsel for Company, setting forth the
restrictions on transfer contained in this Section 7; provided, however, that
Company acknowledges and agrees that any such legend shall be removed from all
certificates for DTC Eligible Common Stock delivered hereunder as such Common
Stock is cleared and converted into electronic shares by the DTC, and nothing
contained herein shall be interpreted to the contrary. Upon receipt of a duly
executed assignment of this Warrant, Company shall register the transferee
thereon as the new holder on the books and records of Company and such
transferee shall be deemed a “registered holder” or “registered assign” for all
purposes hereunder, and shall have all the rights of Investor under this
Warrant. Until this Warrant is transferred on the books of Company, Company may
treat Investor as the absolute owner hereof for all purposes, notwithstanding
any notice to the contrary.
 
8. Notices. Any notice required or permitted hereunder shall be given in the
manner provided in the subsection titled “Notices” in the Purchase Agreement,
the terms of which are incorporated herein by reference.
 
9. Supplements and Amendments; Whole Agreement. This Warrant may be amended or
supplemented only by an instrument in writing signed by the parties hereto. This
Warrant, together with the Purchase Agreement, contains the full understanding
of the parties hereto with respect to the subject matter hereof and thereof and
there are no representations, warranties, agreements or understandings with
respect to the subject matter hereof and thereof other than as expressly
contained herein and therein.
 
10. Purchase Agreement; Arbitration of Disputes; Calculation Disputes. This
Warrant is subject to the terms, conditions and general provisions of the
Purchase Agreement, including without limitation the Arbitration Provisions (as
defined in the Purchase Agreement) set forth as an exhibit to the Purchase
Agreement. In addition, notwithstanding the Arbitration Provisions, in the case
of a dispute as to any Calculation (as defined in the Purchase Agreement), such
dispute will be resolved in the manner set forth in the Purchase Agreement.
 
 
38

 
 
11. Governing Law; Venue. This Warrant shall be construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Warrant shall be governed by, the
internal laws of the State of Utah, without giving effect to any choice of law
or conflict of law provision or rule (whether of the State of Utah or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Utah. The provisions set forth in the Purchase Agreement
to determine the proper venue for any disputes are incorporated herein by this
reference.
 
12. Waiver of Jury Trial. COMPANY IRREVOCABLY WAIVES ANY AND ALL RIGHTS IT MAY
HAVE TO DEMAND THAT ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR IN
ANY WAY RELATED TO THIS WARRANT OR THE RELATIONSHIPS OF THE PARTIES HERETO BE
TRIED BY JURY. THIS WAIVER EXTENDS TO ANY AND ALL RIGHTS TO DEMAND A TRIAL BY
JURY ARISING UNDER COMMON LAW OR ANY APPLICABLE STATUTE, LAW, RULE OR
REGULATION. FURTHER, COMPANY ACKNOWLEDGES THAT IT IS KNOWINGLY AND VOLUNTARILY
WAIVING ITS RIGHT TO DEMAND TRIAL BY JURY.
 
13. Remedies. The remedies at law of Investor under this Warrant in the event of
any default or threatened default by Company in the performance of or compliance
with any of the terms of this Warrant are not and will not be adequate and,
without limiting any other remedies available to Investor in the Transaction
Documents, at law or equity, to the fullest extent permitted by law, such terms
may be specifically enforced by a decree for the specific performance of any
agreement contained herein or by an injunction against a violation of any of the
terms hereof or otherwise without the obligation to post a bond.
 
14. Liquidated Damages. Company and Investor agree that in the event Company
fails to comply with any of the terms or provisions of this Warrant, Investor’s
damages would be uncertain and difficult (if not impossible) to accurately
estimate because of the parties’ inability to predict future interest rates,
future share prices, future trading volumes and other relevant factors.
Accordingly, Investor and Company agree that any fees or other charges assessed
under this Warrant are not penalties but instead are intended by the parties to
be, and shall be deemed, liquidated damages (under Investor’s and Company’s
expectations that any such liquidated damages will tack back to the Issue Date
for purposes of determining the holding period under Rule 144.
 
15. Counterparts. This Warrant may be executed in any number of counterparts and
each of such counterparts shall for all purposes be deemed to be an original,
and all such counterparts shall together constitute but one and the same
instrument. Signatures delivered via facsimile or email shall be considered
original signatures for all purposes hereof.
 
16. Attorneys’ Fees. In the event of any arbitration, litigation or dispute
arising from this Warrant, the parties agree that the party who is awarded the
most money (which, for the avoidance of doubt, shall be determined without
regard to any statutory fines, penalties, fees, or other charges awarded to any
party) shall be deemed the prevailing party for all purposes and shall therefore
be entitled to an additional award of the full amount of the attorneys’ fees and
expenses paid by said prevailing party in connection with arbitration or
litigation without reduction or apportionment based upon the individual claims
or defenses giving rise to the fees and expenses. Nothing herein shall restrict
or impair an arbitrator’s or a court’s power to award fees and expenses for
frivolous or bad faith pleading.
 
17. Severability. Whenever possible, each provision of this Warrant shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be invalid or unenforceable in any
jurisdiction, such provision shall be modified to achieve the objective of the
parties to the fullest extent permitted and such invalidity or unenforceability
shall not affect the validity or enforceability of the remainder of this Warrant
or the validity or enforceability of this Warrant in any other jurisdiction.
 
 
39

 
 
18. Time is of the Essence. Time is expressly made of the essence with respect
to each and every provision of this Warrant.
 
19. Descriptive Headings. Descriptive headings of the sections of this Warrant
are inserted for convenience only and shall not control or affect the meaning or
construction of any of the provisions hereof.
 
[Remainder of page intentionally left blank; signature page follows]
 
40

 
IN WITNESS WHEREOF, Company has caused this Warrant to be duly executed by an
officer thereunto duly authorized as of the Issue Date.
 
COMPANY:
 
Growlife, Inc.
 
 
By:            
/s/ Marco Hegyi
 
Printed Name: Marco Hegyi
 
Title: CEO
 
 
41

 
ATTACHMENT 1
DEFINITIONS
 
For purposes of this Warrant, the following terms shall have the following
meanings:
 
“Adjusted Price” means the lower of (i) the Exercise Price (as such Exercise
Price may be adjusted from time to time pursuant to the terms of this Warrant),
and (ii) the Market Price.
 
“Approved Stock Plan” means any stock option plan which has been approved by the
board of directors of Company and is in effect as of the Issue Date, pursuant to
which Company’s securities may be issued to any employee, officer or director
for services provided to Company.
 
“Bloomberg” means Bloomberg L.P. (or if that service is not then reporting the
relevant information regarding the Common Stock, a comparable reporting service
of national reputation selected by Investor and reasonably satisfactory to
Company).
 
“Closing Bid Price” and “Closing Trade Price” means the last closing bid price
and last closing trade price, respectively, for the Common Stock on its
principal market, as reported by Bloomberg, or, if its principal market begins
to operate on an extended hours basis and does not designate the closing bid
price or the closing trade price (as the case may be) then the last bid price or
last trade price, respectively, of the Common Stock prior to 4:00:00 p.m., New
York time, as reported by Bloomberg, or, if its principal market is not the
principal securities exchange or trading market for the Common Stock, the last
closing bid price or last trade price, respectively, of the Common Stock on the
principal securities exchange or trading market where the Common Stock is listed
or traded as reported by Bloomberg, or if the foregoing do not apply, the last
closing bid price or last trade price, respectively, of the Common Stock in the
over-the-counter market on the electronic bulletin board for the Common Stock as
reported by Bloomberg, or, if no closing bid price or last trade price,
respectively, is reported for the Common Stock by Bloomberg, the average of the
bid prices, or the ask prices, respectively, of any market makers for the Common
Stock as reported by OTC Markets Group, Inc., and any successor thereto. If the
Closing Bid Price or the Closing Trade Price cannot be calculated for the Common
Stock on a particular date on any of the foregoing bases, the Closing Bid Price
or the Closing Trade Price (as the case may be) of the Common Stock on such date
shall be the fair market value as mutually determined by Investor and Company.
If Investor and Company are unable to agree upon the fair market value of the
Common Stock, then such dispute shall be resolved in accordance with the
procedures in the Purchase Agreement governing Calculations. All such
determinations shall be appropriately adjusted for any stock dividend, stock
split, stock combination or other similar transaction during such period.
 
“Conversion Factor” means 65%, subject to the following adjustments. If at any
time after the Issue Date, the Delivery Shares are not DTC Eligible, then the
then-current Conversion Factor will automatically be permanently reduced by 5%.
For example, the first time the Delivery Shares are not DTC Eligible, the
Conversion Factor for future exercises thereafter will be reduced from 65% to
60% for purposes of this example.
 
“Current Market Value” means an amount equal to the Trade Price multiplied by
the number of Exercise Shares specified in the applicable Notice of Exercise.
 
“Deemed Issuance” means an issuance of Common Stock that shall be deemed to have
occurred on the latest possible permitted date pursuant to the terms of this
Warrant or the Note in the event Company fails to deliver shares of Common Stock
as and when required.
 
“Delivery Shares” means those shares of Common Stock issuable and deliverable
upon the exercise or partial exercise, as the case may be, of this Warrant.
 
“DTC” means the Depository Trust Company or any successor thereto.
 
“DTC Eligible” means, with respect to the Common Stock, that such Common Stock
is eligible to be deposited in certificate form at the DTC, cleared and
converted into electronic shares by the DTC and held in the name of the clearing
firm servicing Investor’s brokerage firm for the benefit of Investor.
 
“Excepted Issuances” means any shares of Common Stock, options, or convertible
securities issued or issuable in connection with any Approved Stock Plan;
provided that the option term, exercise price or similar provisions of any
issuance pursuant to such Approved Stock Plan are not amended, modified or
changed on or after the Issue Date.
 
 
42

 
 
“Exercise Price” means $0.05 per share of Common Stock, as the same may be
adjusted from time to time pursuant to the terms and conditions of this Warrant.
 
“Exercise Shares” means those Warrant Shares subject to an exercise of this
Warrant by Investor. By way of illustration only and without limiting the
foregoing, if (i) this Warrant is initially exercisable for 4,180,000 Warrant
Shares and Investor has not previously exercised this Warrant, and (ii) Investor
were to make a cashless exercise with respect to 5,000 Warrant Shares pursuant
to which 6,000 Delivery Shares would be issuable to Investor, then (1) this
Warrant shall be deemed to have been exercised with respect to 5,000 Exercise
Shares, (2) this Warrant would remain exercisable for 4,175,000 Warrant Shares,
and (3) this Warrant shall be deemed to have been exercised with respect to
6,000 Delivery Shares.
 
“Market Capitalization” means the product equal to (a) the average VWAP of the
Common Stock for the immediately preceding fifteen (15) Trading Days, multiplied
by (b) the aggregate number of outstanding shares of Common Stock as reported on
Company’s most recently filed Form 10-Q or Form 10-K.
 
“Market Price” means the Conversion Factor multiplied by the average of the
three (3) lowest VWAPs in the twenty (20) Trading Days immediately preceding the
applicable date of exercise. By way of example only, if the Conversion Factor
were 75% and the average of the three lowest Closing Bid Prices in the twenty
(20) Trading Days immediately preceding the applicable date of exercise were
$1.00 then the Market Price would be $0.75 (75% x $1.00).
 
“Note” means that certain Secured Convertible Promissory Note issued by Company
to Investor pursuant to the Purchase Agreement, as the same may be amended from
time to time, and including any promissory note(s) that replace or are exchanged
for such referenced promissory note.
 
“Trade Price” means the higher of: (i) the Closing Trade Price of the Common
Stock on the Issue Date; and (ii) the VWAP of the Common Stock for the Trading
Day that is two (2) Trading Days prior to the Exercise Date.
 
“Trading Day” means any day the New York Stock Exchange is open for trading.
 
“Transaction Documents” means the Purchase Agreement, the Note, this Warrant,
and all other documents, certificates, instruments and agreements entered into
or delivered in conjunction therewith, as the same may be amended from time to
time.
 
“VWAP” means the volume-weighted average price of the Common Stock on the
principal market for a particular Trading Day or set of Trading Days, as the
case may be, as reported by Bloomberg.
 
 
43

 
EXHIBIT A
 
NOTICE OF EXERCISE OF WARRANT
 
TO:            
GROWLIFE, INC.
ATTN: _______________
VIA FAX TO: ( )______________ EMAIL: ______________
 
The undersigned hereby irrevocably elects to exercise the right, represented by
the Warrant to Purchase Shares of Common Stock dated as of October 15, 2018 (the
“Warrant”), to purchase shares of the common stock, $0.0001 par value (“Common
Stock”), of Growlife, Inc., and tenders herewith payment in accordance with
Section 2 of the Warrant, as follows:
 
_______                       
CASH: $__________________________ = (Exercise Price x Delivery Shares)
 
_______ 
Payment is being made by:
_____                                 
enclosed check
_____                                 
wire transfer
_____                                 
other
 
_______                       
CASHLESS EXERCISE:
 
Net number of Delivery Shares to be issued to Investor: ______*
 
* based on:      

Current Market Value - (Exercise Price x Exercise Shares)
               Adjusted Price
 
Where:
Trade Price [“TP”]         

=       
$____________
Exercise Shares     

=       
_____________
Current Market Value [TP x Exercise Shares]     

=           
$____________
Exercise Price       

=       
$____________
Adjusted Price       

=       
$____________
 
Capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to them in the Warrant.
 
It is the intention of Investor to comply with the provisions of Section 2.2 of
the Warrant regarding certain limits on Investor’s right to receive shares
thereunder. Investor believes this exercise complies with the provisions of such
Section 2.2. Nonetheless, to the extent that, pursuant to the exercise effected
hereby, Investor would receive more shares of Common Stock than permitted under
Section 2.2, Company shall not be obligated and shall not issue to Investor such
excess shares until such time, if ever, that Investor could receive such excess
shares without violating, and in full compliance with, Section 2.2 of the
Warrant.
 
As contemplated by the Warrant, this Notice of Exercise is being sent by email
or by facsimile to the fax number and officer indicated above.
 
If this Notice of Exercise represents the full exercise of the outstanding
balance of the Warrant, Investor will surrender (or cause to be surrendered) the
Warrant to Company at the address indicated above by express courier within five
(5) Trading Days after the Warrant Shares to be delivered pursuant to this
Notice of Exercise have been delivered to Investor.
 
 
44

 
 
So that DTC processing can begin, please deliver, via reputable overnight
courier, a certificate representing DTC Eligible Common Stock equal in number to
the Delivery Shares to:
 
Name: ______________________________________
Address: _____________________________________
               _____________________________________
 
To the extent the Delivery Shares are not DTC Eligible, please deliver a
certificate representing non-DTC Eligible Common Stock equal in number to the
Delivery Shares to the party and address set forth immediately above.
 
 
Dated:                       
_____________________
 
___________________________
[Name of Investor]
 
By:________________________
 
 
 
45

 
 
Exhibit C
 
GROWLIFE, INC.
OFFICER’S CERTIFICATE
 
 
The undersigned, Marco Hegyi, Chief Executive Officer of Growlife, Inc., a
Delaware corporation (“Company”), in connection with the issuance of that
certain Secured Convertible Promissory Note issued by Company on October 15,
2018 (the “Note”) in the original principal amount of $775,000.00 in favor of
Iliad Research and Trading, L.P., a Utah limited partnership (“Investor”),
pursuant to that certain Securities Purchase Agreement dated October 15, 2018
between Investor and Company (the “Purchase Agreement”), personally and in his
capacity as an officer of Company, hereby represents, warrants and certifies
that:
 
1. He is the duly appointed Chief Executive Officer of Company.
 
2. As of the date hereof, Company has not made any Variable Security Issuances
(as defined in the Purchase Agreement) since the Closing Date (as defined in the
Purchase Agreement).
 
3. He agrees to cause Company to comply with the covenants found in Sections
4(v) and (vi) of the Purchase Agreement.
 
4. He acknowledges that his execution and issuance of this Officer’s Certificate
to Investor is a material inducement to Investor’s agreement to purchase the
Note on the terms set forth in the Purchase Agreement and that but for his
execution and issuance of this Officer’s Certificate, Investor would not have
purchased the Note from Company.
 
IN WITNESS WHEREOF, the undersigned, personally and in his capacity as an
officer of Company, has executed this Officer’s Certificate as of October 15,
2018.
 
 
/s/ Marco Hegyi
Marco Hegyi
 
 
46

 
Exhibit D
 
Security Agreement
 
This Security Agreement (this “Agreement”), dated as of October 15, 2018, is
executed by Growlife, Inc., a Delaware corporation (“Debtor”), in favor of Iliad
Research and Trading, L.P., a Utah limited partnership (“Secured Party”).
 
A.           Debtor has issued to Secured Party a certain Secured Convertible
Promissory Note of even date herewith, as may be amended from time to time, in
the original face amount of $775,000.00 (the “Note”).
 
B.           In order to induce Secured Party to extend the credit evidenced by
the Note, Debtor has agreed to enter into this Agreement and to grant Secured
Party a security interest in the Collateral (as defined below).
 
NOW, THEREFORE, in consideration of the above recitals and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Debtor hereby agrees with Secured Party as follows:
 
20. Definitions and Interpretation. When used in this Agreement, the following
terms have the following respective meanings:
 
“Collateral” has the meaning given to that term in Section 2 hereof.
 
“Intellectual Property” means all patents, trademarks, service marks, trade
names, copyrights, trade secrets, licenses (software or otherwise), information,
know-how, inventions, discoveries, published and unpublished works of
authorship, processes, any and all other proprietary rights, and all rights
corresponding to all of the foregoing throughout the world, now owned and
existing or hereafter arising, created or acquired.
 
“Lien” shall mean, with respect to any property, any security interest,
mortgage, pledge, lien, claim, charge or other encumbrance in, of, or on such
property or the income therefrom, including, without limitation, the interest of
a vendor or lessor under a conditional sale agreement, capital lease or other
title retention agreement, or any agreement to provide any of the foregoing, and
the filing of any financing statement or similar instrument under the UCC or
comparable law of any jurisdiction.
 
“Obligations” means (a) all loans, advances, future advances, debts, liabilities
and obligations, howsoever arising, owed by Debtor to Secured Party or any
affiliate of Secured Party of every kind and description, now existing or
hereafter arising, whether created by the Note, this Agreement, that certain
Securities Purchase Agreement of even date herewith, entered into by and between
Debtor and Secured Party (the “Purchase Agreement”), any other Transaction
Documents (as defined in the Purchase Agreement), any other agreement between
Debtor and Secured Party (or any affiliate of Secured Party) or any other
promissory note issued by Debtor in favor of Secured Party (or any affiliate of
Secured Party), any modification or amendment to any of the foregoing, guaranty
of payment or other contract or by a quasi-contract, tort, statute or other
operation of law, whether incurred or owed directly to Secured Party or as an
affiliate of Secured Party or acquired by Secured Party or an affiliate of
Secured Party by purchase, pledge or otherwise, (b) all costs and expenses,
including attorneys’ fees, incurred by Secured Party or any affiliate of Secured
Party in connection with the Note or in connection with the collection or
enforcement of any portion of the indebtedness, liabilities or obligations
described in the foregoing clause (a), (c) the payment of all other sums, with
interest thereon, advanced in accordance herewith to protect the security of
this Agreement, and (d) the performance of the covenants and agreements of
Debtor contained in this Agreement and all other Transaction Documents.
 
 
 
47

 
 
“Permitted Liens” means (a) Liens for taxes not yet delinquent or Liens for
taxes being contested in good faith and by appropriate proceedings for which
adequate reserves have been established, and (b) Liens in favor of Secured Party
under this Agreement or arising under the other Transaction Documents or prior
agreements between Debtor and Secured Party.
 
“UCC” means the Uniform Commercial Code as in effect in the state whose laws
would govern the security interest in, including without limitation the
perfection thereof, and foreclosure of the applicable Collateral.
 
Unless otherwise defined herein, all terms defined in the UCC have the
respective meanings given to those terms in the UCC.
 
21. Grant of Security Interest. As security for the Obligations, Debtor hereby
pledges to Secured Party and grants to Secured Party a security interest in all
right, title, interest, claims and demands of Debtor in and to the property
described in Schedule A hereto, and all replacements, proceeds, products, and
accessions thereof (collectively, the “Collateral”).
 
22. Authorization to File Financing Statements. Debtor hereby irrevocably
authorizes Secured Party at any time and from time to time to file in any filing
office in any Uniform Commercial Code jurisdiction or other jurisdiction of
Debtor or its subsidiaries (including without limitation Delaware and
Washington) any financing statements or documents having a similar effect and
amendments thereto that provide any other information required by the Uniform
Commercial Code (or similar law of any non-United States jurisdiction, if
applicable) of such state or jurisdiction for the sufficiency or filing office
acceptance of any financing statement or amendment, including whether Debtor is
an organization, the type of organization and any organization identification
number issued to Debtor. Debtor agrees to furnish any such information to
Secured Party promptly upon Secured Party’s request.
 
23. General Representations and Warranties. Debtor represents and warrants to
Secured Party that (a) Debtor is the owner of the Collateral and that no other
person has any right, title, claim or interest (by way of Lien or otherwise) in,
against or to the Collateral, other than Permitted Liens, (b) upon the filing of
UCC-1 financing statements with the Delaware Secretary of State and the
Washington Secretary of State, Secured Party shall have a perfected
first-position security interest in the Collateral to the extent that a security
interest in the Collateral can be perfected by such filing, except for Permitted
Liens, (c) Debtor has received at least a reasonably equivalent value in
exchange for entering into this Agreement, (d) Debtor is not insolvent, as
defined in any applicable state or federal statute, nor will Debtor be rendered
insolvent by the execution and delivery of this Agreement to Secured Party; and
(e) as such, this Agreement is a valid and binding obligation of Debtor.
 
24. Additional Covenants. Debtor hereby agrees:
 
24.1. to perform all acts that may be necessary to maintain, preserve, protect
and perfect in the Collateral, the Lien granted to Secured Party therein, and
the perfection and priority of such Lien;
 
24.2. to procure, execute (including endorse, as applicable), and deliver from
time to time any endorsements, assignments, financing statements, certificates
of title, and all other instruments, documents and/or writings reasonably deemed
necessary or appropriate by Secured Party to perfect, maintain and protect
Secured Party’s Lien hereunder and the priority thereof;
 
 
48

 
 
24.3. to provide at least fifteen (15) days prior written notice to Secured
Party of any of the following events: (a) any changes or alterations of Debtor’s
name, (b) any changes with respect to Debtor’s address or principal place of
business, and (c) the formation of any subsidiaries of Debtor;
 
24.4. upon the occurrence of an Event of Default (as defined in the Note) under
the Note and, thereafter, at Secured Party’s request, to endorse (up to the
outstanding amount under such promissory notes at the time of Secured Party’s
request), assign and deliver any promissory notes and all other instruments,
documents, or writings included in the Collateral to Secured Party, accompanied
by such instruments of transfer or assignment duly executed in blank as Secured
Party may from time to time specify;
 
24.5. to the extent the Collateral is not delivered to Secured Party pursuant to
this Agreement, to keep the Collateral at the principal office of Debtor (unless
otherwise agreed to by Secured Party in writing), and not to relocate the
Collateral to any other locations without the prior written consent of Secured
Party;
 
24.6. not to sell or otherwise dispose, or offer to sell or otherwise dispose,
of the Collateral or any interest therein (other than inventory in the ordinary
course of business);
 
24.7. not to, directly or indirectly, allow, grant or suffer to exist any Lien
upon any of the Collateral, other than Permitted Liens;
 
24.8. not to grant any license or sublicense under any of its Intellectual
Property, or enter into any other agreement with respect to any of its
Intellectual Property, except in the ordinary course of Debtor’s business;
 
24.9. to the extent commercially reasonable and in Debtor’s good faith business
judgment: (a) to file and prosecute diligently any patent, trademark or service
mark applications pending as of the date hereof or hereafter until all
Obligations shall have been paid in full, (b) to make application on unpatented
but patentable inventions and on trademarks and service marks, (c) to preserve
and maintain all rights in all of its Intellectual Property, and (d) to ensure
that all of its Intellectual Property is and remains enforceable. Any and all
costs and expenses incurred in connection with each of Debtor’s obligations
under this Section 5.9 shall be borne by Debtor. Debtor shall not knowingly and
unreasonably abandon any right to file a patent, trademark or service mark
application, or abandon any pending patent application, or any other of its
Intellectual Property, without the prior written consent of Secured Party except
for Intellectual Property that Debtor determines, in the exercise of its good
faith business judgment, is not or is no longer material to its business;
 
24.10. upon the request of Secured Party at any time or from time to time, and
at the sole cost and expense (including, without limitation, reasonable
attorneys’ fees) of Debtor, Debtor shall take all actions and execute and
deliver any and all instruments, agreements, assignments, certificates and/or
documents reasonably required by Secured Party to collaterally assign any and
all of Debtor’s patent, copyright and trademark registrations and applications
now owned or hereafter acquired to and in favor of Secured Party; and
 
24.11. at any time amounts paid by Secured Party under the Transaction Documents
are used to purchase Collateral, Debtor shall perform all acts that may be
necessary, and otherwise fully cooperate with Secured Party, to cause (a) any
such amounts paid by Secured Party to be disbursed directly to the sellers of
any such Collateral, (b) all certificates of title pertaining to such Collateral
(as applicable) to be properly filed and reissued to reflect Secured Party’s
Lien on such Collateral, and (c) all such reissued certificates of title to be
delivered to and held by Secured Party.
 
 
49

 
 
25. Authorized Action by Secured Party. Debtor hereby irrevocably appoints
Secured Party as its attorney-in-fact (which appointment is coupled with an
interest) and agrees that Secured Party may perform (but Secured Party shall not
be obligated to and shall incur no liability to Debtor or any third party for
failure so to do) any act which Debtor is obligated by this Agreement to
perform, and to exercise such rights and powers as Debtor might exercise with
respect to the Collateral, including the right to (a) collect by legal
proceedings or otherwise and endorse, receive and receipt for all dividends,
interest, payments, proceeds and other sums and property now or hereafter
payable on or on account of the Collateral; (b) enter into any extension,
reorganization, deposit, merger, consolidation or other agreement pertaining to,
or deposit, surrender, accept, hold or apply other property in exchange for the
Collateral; (c) make any compromise or settlement, and take any action Secured
Party deems advisable, with respect to the Collateral, including without
limitation bringing a suit in Secured Party’s own name to enforce any
Intellectual Property; (d) endorse Debtor’s name on all applications, documents,
papers and instruments necessary or desirable for Secured Party in the use of
any Intellectual Property; (e) grant or issue any exclusive or non-exclusive
license under any Intellectual Property to any person or entity; (f) assign,
pledge, sell, convey or otherwise transfer title in or dispose of any
Intellectual Property to any person or entity; (g) cause the Commissioner of
Patents and Trademarks, United States Patent and Trademark Office (or as
appropriate, such equivalent agency in foreign countries) to issue any and all
patents and related rights and applications to Secured Party as the assignee of
Debtor’s entire interest therein; (h) file a copy of this Agreement with any
governmental agency, body or authority, including without limitation the United
States Patent and Trademark Office and, if applicable, the United States
Copyright Office or Library of Congress, at the sole cost and expense of Debtor;
(i) insure, process and preserve the Collateral; (j) pay any indebtedness of
Debtor relating to the Collateral; (k) execute and file UCC financing statements
and other documents, certificates, instruments and agreements with respect to
the Collateral or as otherwise required or permitted hereunder; and (l) take any
and all appropriate action and execute any and all documents and instruments
that may be necessary or useful to accomplish the purposes of this Agreement;
provided, however, that Secured Party shall not exercise any such powers granted
pursuant to clauses (a) through (g) above prior to the occurrence of an Event of
Default and shall only exercise such powers during the continuance of an Event
of Default. The powers conferred on Secured Party under this Section 6 are
solely to protect its interests in the Collateral and shall not impose any duty
upon it to exercise any such powers. Secured Party shall be accountable only for
the amounts that it actually receives as a result of the exercise of such
powers, and neither Secured Party nor any of its stockholders, directors,
officers, managers, employees or agents shall be responsible to Debtor for any
act or failure to act, except with respect to Secured Party’s own gross
negligence or willful misconduct. Nothing in this Section 6 shall be deemed an
authorization for Debtor to take any action that it is otherwise expressly
prohibited from undertaking by way of other provision of this Agreement.
 
26. Default and Remedies.
 
26.1. Default. Debtor shall be deemed in default under this Agreement upon the
occurrence of an Event of Default.
 
26.2. Remedies. Upon the occurrence of any such Event of Default, Secured Party
shall have the rights of a secured creditor under the UCC, all rights granted by
this Agreement and by law, including, without limiting the foregoing, (a) the
right to require Debtor to assemble the Collateral and make it available to
Secured Party at a place to be designated by Secured Party, and (b) the right to
take possession of the Collateral, and for that purpose Secured Party may enter
upon premises on which the Collateral may be situated and remove the Collateral
therefrom. Debtor hereby agrees that fifteen (15) days’ notice of a public sale
of any Collateral or notice of the date after which a private sale of any
Collateral may take place is reasonable. In addition, Debtor waives any and all
rights that it may have to a judicial hearing in advance of the enforcement of
any of Secured Party’s rights and remedies hereunder, including, without
limitation, Secured Party’s right following an Event of Default to take
immediate possession of Collateral and to exercise Secured Party’s rights and
remedies with respect thereto. Secured Party may also have a receiver appointed
to take charge of all or any portion of the Collateral and to exercise all
rights of Secured Party under this Agreement. Secured Party may exercise any of
its rights under this Section 7.2 without demand or notice of any kind. The
remedies in this Agreement, including without limitation this Section 7.2, are
in addition to, not in limitation of, any other right, power, privilege, or
remedy, either in law, in equity, or otherwise, to which Secured Party may be
entitled. No failure or delay on the part of Secured party in exercising any
right, power, or remedy will operate as a waiver thereof, nor will any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right hereunder. All of Secured Party’s rights and
remedies, whether evidenced by this Agreement or by any other agreement,
instrument or document shall be cumulative and may be exercised singularly or
concurrently.
 
 
50

 
 
26.3. Standards for Exercising Rights and Remedies. To the extent that
applicable law imposes duties on Secured Party to exercise remedies in a
commercially reasonable manner, Debtor acknowledges and agrees that it is not
commercially unreasonable for Secured Party (a) to fail to incur expenses
reasonably deemed significant by Secured Party to prepare Collateral for
disposition, (b) to fail to obtain third party consents for access to Collateral
to be disposed of, or to obtain or, if not required by other law, to fail to
obtain governmental or third party consents for the collection or disposition of
Collateral to be collected or disposed of, (c) to fail to exercise collection
remedies against account debtors or other persons obligated on Collateral or to
fail to remove liens or encumbrances on or any adverse claims against
Collateral, (d) to exercise collection remedies against account debtors and
other persons obligated on Collateral directly or through the use of collection
agencies and other collection specialists, (e) to advertise dispositions of
Collateral through publications or media of general circulation, whether or not
the Collateral is of a specialized nature, (f) to contact other persons, whether
or not in the same business as Debtor, for expressions of interest in acquiring
all or any portion of the Collateral, (g) to hire one or more professional
auctioneers to assist in the disposition of Collateral, whether or not the
Collateral is of a specialized nature, (h) to dispose of Collateral by utilizing
Internet sites that provide for the auction of assets of the types included in
the Collateral or that have the reasonable capability of doing so, or that match
buyers and sellers of assets, (i) to dispose of assets in wholesale rather than
retail markets, (j) to disclaim disposition warranties, (k) to purchase
insurance or credit enhancements to insure Secured Party against risks of loss,
collection or disposition of Collateral or to provide to Secured Party a
guaranteed return from the collection or disposition of Collateral, or (l) to
the extent deemed appropriate by Secured Party, to obtain the services of other
brokers, investment bankers, consultants and other professionals to assist
Secured Party in the collection or disposition of any of the Collateral. Debtor
acknowledges that the purpose of this Section is to provide non-exhaustive
indications of what actions or omissions by Secured Party would fulfill Secured
Party’s duties under the UCC in Secured Party’s exercise of remedies against the
Collateral and that other actions or omissions by Secured Party shall not be
deemed to fail to fulfill such duties solely on account of not being indicated
in this Section. Without limitation upon the foregoing, nothing contained in
this Section shall be construed to grant any rights to Debtor or to impose any
duties on Secured Party that would not have been granted or imposed by this
Agreement or by applicable law in the absence of this Section.
 
26.4. Marshalling. Secured Party shall not be required to marshal any present or
future Collateral for, or other assurances of payment of, the Obligations or to
resort to such Collateral or other assurances of payment in any particular
order, and all of its rights and remedies hereunder and in respect of such
Collateral and other assurances of payment shall be cumulative and in addition
to all other rights and remedies, however existing or arising. To the extent
that it lawfully may, Debtor hereby agrees that it will not invoke any law
relating to the marshalling of Collateral which might cause delay in or impede
the enforcement of Secured Party’s rights and remedies under this Agreement or
under any other instrument creating or evidencing any of the Obligations or
under which any of the Obligations is outstanding or by which any of the
Obligations is secured or payment thereof is otherwise assured, and, to the
extent that it lawfully may, Debtor hereby irrevocably waives the benefits of
all such laws.
 
26.5. Application of Collateral Proceeds. The proceeds and/or avails of the
Collateral, or any part thereof, and the proceeds and the avails of any remedy
hereunder (as well as any other amounts of any kind held by Secured Party at the
time of, or received by Secured Party after, the occurrence of an Event of
Default) shall be paid to and applied as follows:
 
First, to the payment of reasonable costs and expenses, including all amounts
expended to preserve the value of the Collateral, of foreclosure or suit, if
any, and of such sale and the exercise of any other rights or remedies, and of
all proper fees, expenses, liability and advances, including reasonable legal
expenses and attorneys’ fees, incurred or made hereunder by Secured Party;
 
 
 
51

 
 
Second, to the payment to Secured Party of the amount then owing or unpaid on
the Note (to be applied first to accrued interest and fees and second to
outstanding principal) and all amounts owed under any of the other Transaction
Documents or other documents included within the Obligations; and
 
Third, to the payment of the surplus, if any, to Debtor, its successors and
assigns, or to whosoever may be lawfully entitled to receive the same.
 
In the absence of final payment and satisfaction in full of all of the
Obligations, Debtor shall remain liable for any deficiency.
 
27. Miscellaneous.
 
27.1. Notices. Any notice required or permitted hereunder shall be given in the
manner provided in the subsection titled “Notices” in the Purchase Agreement,
the terms of which are incorporated herein by this reference.
 
27.2. Non-waiver. No failure or delay on Secured Party’s part in exercising any
right hereunder shall operate as a waiver thereof or of any other right nor
shall any single or partial exercise of any such right preclude any other
further exercise thereof or of any other right.
 
27.3. Amendments and Waivers. This Agreement may not be amended or modified, nor
may any of its terms be waived, except by written instruments signed by Debtor
and Secured Party. Each waiver or consent under any provision hereof shall be
effective only in the specific instances for the purpose for which given.
 
27.4. Assignment. This Agreement shall be binding upon and inure to the benefit
of Secured Party and Debtor and their respective successors and assigns;
provided, however, that Debtor may not sell, assign or delegate rights and
obligations hereunder without the prior written consent of Secured Party.
 
27.5. Cumulative Rights, etc. The rights, powers and remedies of Secured Party
under this Agreement shall be in addition to all rights, powers and remedies
given to Secured Party by virtue of any applicable law, rule or regulation of
any governmental authority, or the Note, all of which rights, powers, and
remedies shall be cumulative and may be exercised successively or concurrently
without impairing Secured Party’s rights hereunder. Debtor waives any right to
require Secured Party to proceed against any person or entity or to exhaust any
Collateral or to pursue any remedy in Secured Party’s power.
 
27.6. Partial Invalidity. If any part of this Agreement is construed to be in
violation of any law, such part shall be modified to achieve the objective of
the parties to the fullest extent permitted and the balance of this Agreement
shall remain in full force and effect.
 
27.7. Expenses. Debtor shall pay on demand all reasonable fees and expenses,
including reasonable attorneys’ fees and expenses, incurred by Secured Party in
connection with the custody, preservation or sale of, or other realization on,
any of the Collateral or the enforcement or attempt to enforce any of the
Obligations which are not performed as and when required by this Agreement.
 
27.8. Entire Agreement. This Agreement and the other Transaction Documents,
taken together, constitute and contain the entire agreement of Debtor and
Secured Party with respect to this particular matter and supersede any and all
prior agreements, negotiations, correspondence, understandings and
communications between the parties, whether written or oral, respecting the
subject matter hereof.
 
 
52

 
 
27.9. Governing Law; Venue. Except as otherwise specifically set forth herein,
the parties expressly agree that this Agreement shall be governed solely by the
laws of the State of Utah, without giving effect to the principles thereof
regarding the conflict of laws; provided, however, that enforcement of Secured
Party’s rights and remedies against the Collateral as provided herein will be
subject to the UCC. The provisions set forth in the Purchase Agreement to
determine the proper venue for any disputes are incorporated herein by this
reference.
 
27.10. Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT IRREVOCABLY WAIVES ANY
AND ALL RIGHTS IT MAY HAVE TO DEMAND THAT ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF OR IN ANY WAY RELATED TO THIS AGREEMENT OR THE RELATIONSHIPS OF
THE PARTIES HERETO BE TRIED BY JURY. THIS WAIVER EXTENDS TO ANY AND ALL RIGHTS
TO DEMAND A TRIAL BY JURY ARISING UNDER COMMON LAW OR ANY APPLICABLE STATUTE,
LAW, RULE OR REGULATION. FURTHER, EACH PARTY HERETO ACKNOWLEDGES THAT IT IS
KNOWINGLY AND VOLUNTARILY WAIVING ITS RIGHT TO DEMAND TRIAL BY JURY.
 
27.11. Purchase Agreement; Arbitration of Disputes. By executing this Agreement,
each party agrees to be bound by the terms, conditions and general provisions of
the Purchase Agreement and the other Transaction Documents, including without
limitation the Arbitration Provisions (as defined in the Purchase Agreement) set
forth as an exhibit to the Purchase Agreement.
 
27.12. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original and all of which together shall
constitute one instrument. Any electronic copy of a party’s executed counterpart
will be deemed to be an executed original.
 
27.13. Further Assurances. Debtor shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as Secured Party
may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
 
27.14. Time of the Essence. Time is expressly made of the essence with respect
to each and every provision of this Agreement.
 
[Remainder of page intentionally left blank; signature page follows]
 
53

 
IN WITNESS WHEREOF, Secured Party and Debtor have caused this Agreement to be
executed as of the day and year first above written.
 
SECURED PARTY:
 
Iliad Research and Trading, L.P.
 
By: Iliad Management, LLC, its General Partner
 
By:   

Fife Trading, Inc., its Manager
 
 
By: /s/ John Fife
      John M. Fife, President
 
 
 
DEBTOR:
 
Growlife, Inc.
 
By:   

/s/ Marco Hegyi
Name: Marco Hegyi
Title: CEO
 
 
54

 
 
SCHEDULE A
TO SECURITY AGREEMENT
 
All right, title, interest, claims and demands of Debtor in and to all of
Debtor’s assets owned as of the date hereof and/or acquired by Debtor at any
time while the Obligations are still outstanding, including without limitation,
the following property:
 
 
1. All equity interests in all wholly- or partially-owned subsidiaries of
Debtor.
 
2. All customer accounts, insurance contracts, and clients underlying such
insurance contracts.
 
3. All goods and equipment now owned or hereafter acquired, including, without
limitation, all laboratory equipment, growing equipment, computer equipment,
office equipment, machinery, containers, fixtures, vehicles, and any interest in
any of the foregoing, and all attachments, accessories, accessions,
replacements, substitutions, additions, and improvements to any of the
foregoing, wherever located;
 
4. All inventory now owned or hereafter acquired, including, without limitation,
all merchandise, raw materials, parts, supplies, packing and shipping materials,
work in process and finished products including such inventory as is temporarily
out of Debtor’s custody or possession or in transit and including any returns
upon any accounts or other proceeds, including insurance proceeds, resulting
from the sale or disposition of any of the foregoing and any documents of title
representing any of the above, and Debtor’s books relating to any of the
foregoing;
 
5. All accounts receivable, contract rights, general intangibles, healthcare
insurance receivables, payment intangibles and commercial tort claims, now owned
or hereafter acquired, including, without limitation, all patents, patent rights
and patent applications (including without limitation, the inventions and
improvements described and claimed therein, and (a) all reissues, divisions,
continuations, renewals, extensions and continuations-in-part thereof, (b) all
income, royalties, damages, proceeds and payments now and hereafter due or
payable under or with respect thereto, including, without limitation, damages
and payments for past or future infringements thereof, (c) the right to sue for
past, present and future infringements thereof, and (d) all rights corresponding
thereto throughout the world), trademarks and service marks (and applications
and registrations therefor), inventions, discoveries, copyrights and mask works
(and applications and registrations therefor), trade names, trade styles,
software and computer programs including source code, trade secrets, methods,
published and unpublished works of authorship, processes, know how, drawings,
specifications, descriptions, and all memoranda, notes, and records with respect
to any research and development, goodwill, license agreements, information, any
and all other proprietary rights, franchise agreements, blueprints, drawings,
purchase orders, customer lists, route lists, infringements, claims, computer
programs, computer disks, computer tapes, literature, reports, catalogs, design
rights, income tax refunds, payments of insurance and rights to payment of any
kind and whether in tangible or intangible form or contained on magnetic media
readable by machine together with all such magnetic media, and all rights
corresponding to all of the foregoing throughout the world, now owned and
existing or hereafter arising, created or acquired;
 
6. All now existing and hereafter arising accounts, contract rights, royalties,
license rights and all other forms of obligations owing to Debtor arising out of
the sale or lease of goods, the licensing of technology or the rendering of
services by Debtor (subject, in each case, to the contractual rights of third
parties to require funds received by Debtor to be expended in a particular
manner), whether or not earned by performance, and any and all credit insurance,
guaranties, and other security therefor, as well as all merchandise returned to
or reclaimed by Debtor and Debtor’s books relating to any of the foregoing;
 
 
55

 
 
7. All documents, cash, deposit accounts, letters of credit, letter of credit
rights, supporting obligations, certificates of deposit, instruments, chattel
paper, electronic chattel paper, tangible chattel paper and investment property,
including, without limitation, all securities, whether certificated or
uncertificated, security entitlements, securities accounts, commodity contracts
and commodity accounts, and all financial assets held in any securities account
or otherwise, wherever located, now owned or hereafter acquired and Debtor’s
books relating to the foregoing;
 
8. All other assets, goods and personal property of Debtor, wherever located,
whether tangible or intangible, and whether now owned or hereafter acquired; and
 
9. Any and all claims, rights and interests in any of the above and all
substitutions for, additions and accessions to and proceeds and products
thereof, including, without limitation, insurance, condemnation, requisition or
similar payments and the proceeds thereof.
 
 
56

 
 
Exhibit E
 
IRREVOCABLE LETTER OF INSTRUCTIONS TO TRANSFER AGENT
 
Date: October 15, 2018
 
To the transfer agent of Growlife, Inc.
 
Re:           
Instructions to Reserve and Issue Shares
 
Ladies and Gentlemen:
 
A.
Reference is made to that certain Secured Convertible Promissory Note dated as
of October 15, 2018 (as the same may be amended or exchanged from time to time,
the “Note”), made by Growlife, Inc., a Delaware corporation (“Company”),
pursuant to which Company agreed to pay to Iliad Research and Trading, L.P., a
Utah limited partnership, its successors and/or assigns (“Investor”), the
aggregate sum of $775,000.00, plus interest, fees, and collection costs. The
Note was issued pursuant to that certain Securities Purchase Agreement dated
October 15, 2018, by and between Company and Investor (the “Purchase Agreement”,
and together with the Note, the Warrant (as defined below), and all other
documents entered into in conjunction therewith, including any amendments
thereto, the “Transaction Documents”). Pursuant to the terms of the Note, the
Outstanding Balance (as defined in the Note) of the Note may be converted into
shares of the common stock, par value $0.0001 per share, of Company (the “Common
Stock”, and the shares of Common Stock issuable upon any conversion or otherwise
under the Note, the “Conversion Shares”).
 
B.
Reference is also made to that certain Warrant to Purchase Shares of Common
Stock dated October 15, 2018 (as the same may be amended or exchanged from time
to time, the “Warrant”), issued by Company in connection with the Purchase
Agreement, pursuant to which Investor may purchase shares of Common Stock. All
shares of Common Stock that may be purchased under the Warrant or that Company
is otherwise required to issue to Investor or its broker upon any exercise of
the Warrant are hereinafter referred to as the “Warrant Shares”. The Conversion
Shares, together with the Warrant Shares, are hereinafter referred to as the
“Shares”.
 
C.
Pursuant to the terms of the Purchase Agreement, Company has agreed to establish
a reserve of shares of authorized but unissued Common Stock for Investor’s sole
and exclusive benefit in an amount not less than 350,000,000 shares (the “Share
Reserve”). Company further agreed to add additional shares of Common Stock to
the Share Reserve in increments of 5,000,000 shares, as and when requested by
Investor, if the number of shares being held in the Share Reserve is less than
the amount calculated as follows: (a) three (3) times the number of shares of
Common Stock obtained by dividing the Outstanding Balance by the Conversion
Price (as defined in the Note), plus (b) three (3) times the number of Delivery
Shares (as defined in the Warrant) that would be required to be delivered to
Investor in order to effect a complete exercise of the Warrant pursuant to the
terms thereof. For the avoidance of doubt, this Share Reserve shall be in
addition to any previous share reserves put in place for the benefit of
Investor.
 
D.
 This irrevocable letter of instructions (this “Letter”) shall serve as the
authorization and direction of Company to Direct Transfer, LLC, or its
successors, as Company’s transfer agent (hereinafter, “you” or “your”), to
reserve shares of Common Stock and to issue (or where relevant, to reissue in
the name of Investor) shares of Common Stock to Investor or its broker, upon
conversion of the Note or exercise of the Warrant, as follows:
 
 
57

 
 
From and after the date hereof and until all of Company’s obligations under the
Purchase Agreement and the Note are paid and performed in full and the Warrant
is exercised in full (or otherwise expired), (a) you shall establish a reserve
of shares of authorized but unissued Common Stock in an amount not less than the
Share Reserve, (b) you shall maintain and hold the Share Reserve for the
exclusive benefit of Investor, (c) you shall issue the shares of Common Stock
held in the Share Reserve to Investor or its broker only (subject to the
immediately following clause (d)), (d) when you issue shares of Common Stock to
Investor or its broker under the Note or Warrant pursuant to the other
instructions in this Letter, you shall issue such shares from Company’s
authorized and unissued shares of Common Stock to the extent the same are
available and not from the Share Reserve unless and until there are no
authorized shares of Common Stock available for issuance other than those held
in the Share Reserve, at which point, and upon your receipt of written
authorization from Investor, you shall then issue any shares of Common Stock
deliverable to Investor under the Note or the Warrant from the Share Reserve,
(e) you shall not otherwise reduce the Share Reserve under any circumstances,
unless Investor delivers to you written pre-approval of such reduction, and (f)
you shall immediately add shares of Common Stock to the Share Reserve in
increments of 5,000,000 shares as and when requested by Company or Investor in
writing from time to time.
 
You shall issue the Conversion Shares to Investor or its broker in accordance
with Paragraph 4 upon a conversion of all or any portion of the Note, upon
delivery to you of a duly executed Conversion Notice substantially in the form
attached hereto as Exhibit A (a “Conversion Notice”). By your signature below,
you acknowledge and agree that a conversion of the Note may include any
conversion by Investor of any judgment amount or arbitration award granted in
favor of Investor, as set forth in the Note, and that you will issue Shares to
Investor in accordance with Paragraph 4 below upon Investor’s delivery to you of
a duly executed Conversion Notice wherein Investor seeks to convert any portion
of any judgment amount or arbitration award granted in favor of Investor. You
further acknowledge that Company and Investor have agreed that it is their
expectation that any such judgment amount or arbitration award that is converted
will tack back to the Purchase Price Date (as defined in the Note) for purposes
of determining the holding period under Rule 144 (as defined below) and that
Company agreed that it will not take a contrary position in any filing,
document, letter, agreement or setting.
 
You shall issue the Warrant Shares to Investor or its broker in accordance with
Paragraph 4 upon exercise of all or any portion of the Warrant, upon delivery to
you of a duly executed Notice of Exercise substantially in the form attached
hereto as Exhibit B (the “Notice of Exercise”).
 
In connection with a Conversion Notice or Notice of Exercise delivered to you
pursuant to Paragraph 2 and/or Paragraph 3 above, you will receive a legal
opinion as to the free transferability of the Shares, dated within ninety (90)
days from the date of the Conversion Notice, from either Investor’s or Company’s
legal counsel, indicating that the Shares to be issued are registered pursuant
to an effective registration statement under the Securities Act of 1933, as
amended (the “1933 Act”), or pursuant to Rule 144 promulgated under the 1933 Act
(“Rule 144”), or any other available exemption under the 1933 Act, the issuance
of the applicable Shares to Investor is exempt from registration under the 1933
Act, and thus the Shares may be issued or delivered without restrictive legend
(the “Opinion Letter”). Upon your receipt of a Conversion Notice or Notice of
Exercise and an Opinion Letter, you shall, within three (3) Trading Days (as
defined below) thereafter, (i) if the Common Stock is eligible to be deposited
in certificate form with the Depository Trust Company (“DTC”) and cleared and
converted into electronic shares by the DTC and held in the name of the clearing
firm servicing Investor’s brokerage firm for the benefit of Investor (“DTC
Eligible”), deliver to Investor or its broker (as specified in the applicable
Conversion Notice or Notice of Exercise), via reputable overnight courier, to
the address specified in the Conversion Notice or Notice of Exercise, as the
case may be, a certificate, registered in the name of Investor or its designee,
representing such aggregate number of shares of DTC Eligible Common Stock as
have been requested by Investor to be transferred in the Conversion Notice or
Notice of Exercise, and take all other action reasonably necessary to accomplish
the prompt processing of such DTC Eligible Common Stock such that such Common
Stock is deposited in certificate form at the DTC, cleared and converted into
electronic shares by the DTC and eventually held in the name of the clearing
firm servicing Investor’s brokerage firm for the benefit of Investor in a timely
manner, or (ii) if the Common Stock is not then DTC Eligible, issue and deliver
to Investor or its broker (as specified in the applicable Conversion Notice or
Notice of Exercise), via reputable overnight courier, to the address specified
in the Conversion Notice or the Notice of Exercise, as the case may be, a
certificate, registered in the name of Investor or its designee, representing
such aggregate number of shares of Common Stock as have been requested by
Investor to be transferred in the Conversion Notice or the Notice of Exercise,
as applicable. Such Shares (A) shall not bear any legend restricting transfer,
(B) shall not be subject to any stop-transfer restrictions, and (C) shall
otherwise be freely transferable on the books and records of Company. For
purposes hereof, “Trading Day” shall mean any day on which the New York Stock
Exchange is open for trading.
 
 
58

 
 
If you receive a Conversion Notice or Notice of Exercise, but you do not also
receive an Opinion Letter, and you are required to issue the Shares in
certificated form, then any certificates for the applicable Shares shall bear a
restrictive legend substantially as follows:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD OR OFFERED FOR
SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES OR
AN OPINION OF COUNSEL IN FORM, SUBSTANCE AND SCOPE CUSTOMARY FOR OPINIONS OF
COUNSEL IN COMPARABLE TRANSACTIONS OR OTHER EVIDENCE ACCEPTABLE TO COMPANY THAT
SUCH REGISTRATION IS NOT REQUIRED, OR UNLESS SOLD PURSUANT TO RULE 144 UNDER
SAID ACT.
 
Notwithstanding the foregoing or any other provision of this Letter, Company
acknowledges and agrees that any such legend shall be removed from all
certificates for DTC Eligible (as defined below) Common Stock delivered to
Investor or its broker under the Note as such Common Stock is cleared and
converted into electronic shares by the DTC (as defined below).
 
Please note that a share issuance resolution is not required for each conversion
and issuance of Conversion Shares or each exercise of the Warrant and issuance
of Warrant Shares since this Letter and the Transaction Documents have been
approved by resolution of Company’s board of directors (the “Share Issuance
Resolution”). Pursuant to the Share Issuance Resolution, all of the Conversion
Shares and Warrant Shares are authorized to be issued to Investor. For the
avoidance of doubt, this Letter is your authorization and instruction by Company
to issue the Conversion Shares and Warrant Shares pursuant to this Letter
without any further authorization or direction from Company. You shall rely
exclusively on the instructions in this Letter and shall have no liability for
relying on any Conversion Notice provided by Investor. Any Conversion Notice
delivered hereunder shall constitute an irrevocable instruction to you to
process such notice or notices in accordance with the terms thereof, without any
further direction or inquiry. Such notice or notices may be transmitted to you
by fax, email, or any commercially reasonable method.
 
Notwithstanding any other provision hereof, Company and Investor understand that
you shall not be required to perform any issuance or transfer of Shares if (a)
such an issuance or transfer of Shares is in violation of any state or federal
securities laws or regulations; provided, however, that if you refuse to issue
Shares to Investor based on an assertion (whether by you, Company, or any other
third party) that such issuance would be in violation of Rule 144, you are
hereby instructed and agree to issue the applicable Shares to Investor with a
restricted legend and to further provide a written opinion to Investor from an
attorney explaining why such issuance is considered to be in violation of Rule
144, or (b) the issuance or transfer of Shares is prohibited or stopped as
required or directed by a court order from the court or arbitrator authorized by
the Purchase Agreement to resolve disputes between Company and Investor.
Additionally, Company and Investor understand that you shall not be required to
perform any issuance or transfer of Shares if Company is in default of its
payment obligations under its agreement with you; provided, however, that in
such case Investor shall have the right to pay the applicable issuance or
transfer fee on behalf of Company and upon payment of the issuance or transfer
fee by Investor, you shall be obligated to make the requested issuance or
transfer.
 
You understand that a delay in the delivery of Shares hereunder could result in
economic loss to Investor and that time is of the essence in your processing of
each Conversion Notice and Notice of Exercise.
 
 
59

 
 
You are hereby authorized and directed to promptly disclose to Investor, after
Investor’s request from time to time, the total number of shares of Common Stock
issued and outstanding and the total number of shares that are authorized but
unissued and unreserved.
 
Company hereby confirms to you and to Investor that no instruction other than as
contemplated herein (including instructions to increase the Share Reserve as
necessary pursuant to Paragraph 1(f) above) will be given to you by Company with
respect to the matters referenced herein. Company hereby authorizes you, and you
shall be obligated, to disregard any contrary instruction received by or on
behalf of Company or any other person purporting to represent Company.
 
Notwithstanding anything to the contrary herein or in any previous Irrevocable
Letter of Instructions to Transfer Agent with Investor and Company, Company
hereby agrees that the Share Reserve set forth in this Letter may, at Investor’s
election, be used to satisfy any prior obligations owed by Company to Investor
or any obligations owed by Company to Investor that may arise in the future.
Company further agrees that any prior or future share reserves established for
the benefit of Investor or any of its affiliates may also be used to satisfy
Company’s obligations under the Note.
 
Company hereby agrees not to change you as its transfer agent without first (a)
providing Investor with at least 30-days’ written notice of such proposed
change, and (b) obtaining Investor’s written consent to such proposed change.
Any such consent is conditioned upon the new transfer agent executing an
irrevocable letter of instructions substantially similar to this Letter so that
such transfer agent is bound by the same terms set forth herein. You agree not
to help facilitate any change to Company’s transfer agent without first
receiving such written consent to such change from Investor.
 
Company acknowledges that Investor is relying on the representations and
covenants made by Company in this Letter and that the representations and
covenants contained in this Letter constitute a material inducement to Investor
to make the loan evidenced by the Note. Company further acknowledges that
without such representations and covenants of Company, Investor would not have
made the loan to Company evidenced by the Note.
 
Company shall indemnify you and your officers, directors, members, managers,
principals, partners, agents and representatives, and hold each of them harmless
from and against any and all loss, liability, damage, claim or expense
(including the reasonable fees and disbursements of its attorneys) incurred by
or asserted against you or any of them arising out of or in connection with the
instructions set forth herein, the performance of your duties hereunder and
otherwise in respect hereof, including the costs and expenses of defending
yourself or themselves against any claim or liability hereunder, except that
Company shall not be liable hereunder as to matters in respect of which it is
determined that you have acted with gross negligence or in bad faith.
 
Investor is an intended third-party beneficiary of this Letter. The parties
hereto specifically acknowledge and agree that in the event of a breach or
threatened breach by a party hereto of any provision hereof, Investor will be
irreparably damaged, and that damages at law would be an inadequate remedy if
this Letter were not specifically enforced. Therefore, in the event of a breach
or threatened breach of this Letter, Investor shall be entitled, in addition to
all other rights or remedies, to an injunction restraining such breach, without
being required to show any actual damage or to post any bond or other security,
and/or to a decree for a specific performance of the provisions of this Letter.
By your signature below, you agree to honor any injunction issued by any
arbitrator or court of competent jurisdiction that requires Company (i) to issue
shares of Common Stock to Investor, or (ii) to refrain from issuing shares of
Common Stock to any person or entity other than Investor. You further agree to
honor such injunction even if it does not name you as a party or has not been
domesticated in the state in which your principal office is located.
 
 
60

 
 
This Letter shall be fully binding and enforceable against Company even if it is
not signed by you. If Company takes (or fails to take) any action contrary to
this Letter, then such action or inaction will constitute a default under the
Transaction Documents. Although no additional direction is required by Company,
any refusal by Company to immediately confirm this Letter and the instructions
contemplated herein to you will constitute a default hereunder and under the
Transaction Documents.
 
Whenever possible, each provision of this Letter shall be interpreted in such a
manner as to be effective and valid under applicable law, but if any provision
of this Letter shall be invalid or unenforceable in any jurisdiction, such
provision shall be modified to achieve the objective of the parties to the
fullest extent permitted and such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Letter or the
validity or enforceability of this Letter in any other jurisdiction.
 
By signing below, (a) each individual executing this Letter on behalf of an
entity represents and warrants that he or she has authority to so execute this
Letter on behalf of such entity and thereby bind such entity to the terms and
conditions hereof, and (b) each party to this Letter represents and warrants
that such party has received good and valuable consideration in exchange for
executing this Letter.
 
This Letter is governed by Utah law.
 
This Letter is subject to the Arbitration Provisions (as defined in the Purchase
Agreement) set forth as an exhibit to the Purchase Agreement, which you
acknowledge having received and reviewed by your signature below. Each party
consents to and expressly agrees that exclusive venue for arbitration of any
dispute arising out of or relating to this Letter or the relationship of the
parties or their affiliates shall be in Salt Lake County, Utah and,
notwithstanding the terms (specifically including any governing law and venue
terms) of any transfer agent services agreement or other agreement between you
and Company (which agreement, if any, is hereby amended to the extent necessary
in order to be consistent with the terms of this Letter and, for the avoidance
of doubt, you and Company hereby agree that in the event of any conflict between
the terms of this Letter and any agreement between you and Company, the terms of
this Letter shall govern), each party further agrees to not participate in any
action, suit, proceeding or arbitration (including without limitation any action
or proceeding seeking an injunction or temporary restraining order against your
issuance of Shares to Investor) of any dispute arising out of or relating to
this Letter or the relationship of the parties or their affiliates that takes
place outside of Salt Lake County, Utah.
 
Company hereby authorizes and directs you to provide to Investor a copy of any
process, stop order, notice or other instructions delivered to you in
furtherance of any attempt to prohibit or prevent you from issuing Shares to
Investor. By your signature below, you covenant and agree to promptly and as
soon as reasonably practicable provide to Investor, upon a request from
Investor, a copy of any such process, stop order, notice or other instructions.
 
[Remainder of page intentionally left blank; signature page follows]
 
61

 
 
Very truly yours,
 
Growlife, Inc.
 
 
By: /s/ Marco Hegyi
Name: Marco Hegyi
Title: CEO
 
ACKNOWLEDGED AND AGREED:
 
INVESTOR:
 
Iliad Research and Trading, L.P.
 
By: Iliad Management, LLC, its General Partner
 
By: Fife Trading, Inc., its Manager
 
 
By: John Fife
      John M. Fife, President
 
 
TRANSFER AGENT:
 
Direct Transfer, LLC
 
 
By: Eddie Tobler
Name: Eddie Tobler
Title: VP Stock Transfer
 
 
Attachments:
 
Exhibit J
Form of Conversion Notice
Exhibit K
Form of Notice of Exercise
 
 
62

 
Exhibit F
GROWLIFE, INC.
SECRETARY’S CERTIFICATE
 
I, Mark Scott, hereby certify that I am the duly elected, qualified and acting
Secretary of Growlife, Inc., a Delaware corporation (“Company”), and I am
authorized to execute this Secretary’s Certificate (this “Certificate”) on
behalf of Company. This Certificate is delivered in connection with that certain
Securities Purchase Agreement dated October 15, 2018 (the “Purchase Agreement”),
by and between Company and Iliad Research and Trading, L.P., a Utah limited
partnership.
 
Solely in my capacity as Secretary, I certify that Schedule 1 attached hereto is
a true, accurate and complete copy of all of the resolutions adopted by the
Board of Directors of Company (the “Resolutions”) approving and authorizing the
execution, delivery and performance of the Purchase Agreement and related
documents to which Company is a party on the date hereof, and the transactions
contemplated thereby. Such Resolutions have not been amended, rescinded or
modified since their adoption and remain in effect as of the date hereof.
 
IN WITNESS WHEREOF, I have made this Secretary’s Certificate effective as of
October 15, 2018.
 
Growlife, Inc.
 
 
/s/ Mark Scott
Printed Name: Mark Scott
Title: Secretary
 
 
63

 
 
Exhibit G
Share Issuance Resolution
Authorizing The Issuance Of New Shares Of Common Stock In
 
Growlife, Inc.
___________________________
 
Effective October 15, 2018
___________________________
 
The undersigned, as a qualified officer of Growlife, Inc., a Delaware
corporation (“Company”), hereby certifies that this Share Issuance Resolution is
authorized by and consistent with the resolutions of Company’s board of
directors (“Board Resolutions”) regarding (i) that certain Secured Convertible
Promissory Note in the face amount of $775,000.00 with an original issuance date
of October 15, 2018 (the “Note”), made by Company in favor of Iliad Research and
Trading, L.P., a Utah limited partnership, its successors and/or assigns
(“Investor”), and (ii) that certain Warrant to Purchase Shares of Common Stock
issued by Company to Investor (the “Warrant”), all pursuant to that certain
Securities Purchase Agreement dated October 15, 2018, by and between Company and
Investor (the “Purchase Agreement”).
 
RESOLVED, that Direct Transfer, LLC, as transfer agent (including any successor
transfer agent, the “Transfer Agent”) of shares of Company’s common stock,
$0.0001 par value per share (“Common Stock”), is authorized to rely upon:
 
(i)
a Conversion Notice substantially in the form of Exhibit A attached hereto,
whether an original or a copy (the “Conversion Notice”), and
 
(ii)
a Notice of Exercise of Warrant substantially in the form of Exhibit B attached
hereto, whether an original or a copy (the “Notice of Exercise”),
 
in each case without any further inquiry, to be delivered to the Transfer Agent
from time to time either by Company or Investor.
 
RESOLVED FURTHER, that the Transfer Agent is authorized to issue the number of:
 
(i)
“Conversion Shares” (representing shares of Common Stock) set forth in each
Conversion Notice delivered to the Transfer Agent,
 
(ii)
“Delivery Shares” (representing shares of Common Stock) set forth in each Notice
of Exercise delivered to the Transfer Agent, and
 
(iii)
all additional shares of Common Stock Company may subsequently instruct the
Transfer Agent to issue in connection with any of the foregoing or otherwise
under the Note or the Warrant, as the case may be,
 
with such shares to be issued in the name of Investor, or its successors,
transferees, or designees, free of any restricted security legend, as permitted
by the Note or the Warrant, as the case may be.
 
RESOLVED FURTHER, that consistent with the terms of the Purchase Agreement, the
Transfer Agent is authorized and directed to immediately create a share reserve
equal to 350,000,000 shares of Company’s Common Stock for the benefit of
Investor (the “Share Reserve”); provided that the Share Reserve may increase in
increments of 5,000,000 shares from time to time by written instructions
provided to the Transfer Agent by Company or Investor as required by the
Purchase Agreement and as contemplated by the Board Resolutions.
 
 
 
64

 
 
RESOLVED FURTHER, that Investor and the Transfer Agent may rely upon the more
general approvals and authorizations set forth in the Board Resolutions, and the
Transfer Agent is hereby authorized and directed to take those further actions
approved under the Board Resolutions.
 
RESOLVED FURTHER, that Investor must consent in writing to any reduction of the
Share Reserve held by the transfer agent; provided, however, that upon (i) full
conversion and/or full repayment of the Note and (ii) the complete exercise (or
expiration) of the Warrant, the Share Reserve will terminate thirty (30) days
thereafter.
 
RESOLVED FURTHER, that Company shall indemnify the Transfer Agent and its
employees against any and all loss, liability, damage, claim or expenses
incurred by or asserted against the Transfer Agent arising from any action taken
by the Transfer Agent in reliance upon this Share Issuance Resolution.
 
Nothing in this Share Issuance Resolution shall limit or restrict those
resolutions and authorizations set forth in the Board Resolutions, including
without limitation increasing the Share Reserve from time to time required by
the Purchase Agreement.
 
The undersigned officer of Company hereby certifies that this is a true copy of
Company’s Share Issuance Resolution, effective as of the date set forth below,
and that said resolution has not been in any way rescinded, annulled, or
revoked, but the same is still in full force and effect.
 
 
 
/s/ Marco Hegyi                                
October 15, 2018
Officer’s
Signature                                                                           Date
 
Marco Hegyi, CEO
Printed Name and Title
 
 
EXHIBITS ATTACHED TO SHARE ISSUANCE RESOLUTION:
 
Exhibit A
Conversion Notice
Exhibit B 

Notice of Exercise
 
 
65

 
 
EXHIBIT I
 
RESTRICTED INVESTOR LIST
 
  Not applicable

 
 
 
66
